Exhibit 10.43
“Confidential Treatment Requested. Confidential portions of this document have
been redacted and filed separately with the Commission.”
QUOTA PURCHASE AGREEMENT
This Quota Purchase Agreement (“Agreement”) dated as of July 22, 2009, by and
among:
On the one side,
(I) MOBITEC EMPREENDIMENTOS E PARTICIPAÇÕES LTDA., a limited liability company
duly incorporated and organized under the laws of the Federative Republic of
Brazil, with registered office in the city of São Paulo, State of São Paulo, at
Rua Fernando de Albuquerque, no. 31, Conjunto 71, Consolação, Zip Code
01309-030, duly enrolled in the Federal Taxpayer’s Registry (CNPJ) under no.
“Confidential material redacted and filed separately with the Commission”, with
its corporate acts duly filed in the Board of Trade of the State of Rio Grande
do Sul under NIRE 35.223.354.545, in this act duly represented by its
administrator, Mr. Marcelo Duarte, Brazilian citizen, single, entrepreneur,
bearer of the Identity Card RG no. “Confidential material redacted and filed
separately with the Commission” and enrolled in the Individual Taxpayers’
Register (CPF) under no. “Confidential material redacted and filed separately
with the Commission”, resident and domiciled in the City and State of São Paulo,
with offices at Rua Fernando de Albuquerque, no. 31 – Conj. 71 – Consolação, Zip
Code 01309-030, in the city of Sao Paulo, State of Sao Paulo, hereinafter
referred to as “Purchaser”; and
And, on the other side,
(II) ROBERTO JUVENTINO DEMORE, Brazilian citizen, married, entrepreneur,
resident and domiciled in the City of Caxias do Sul, State of Rio Grande do Sul,
at Rua Antonio Prado, 10, apt. 701, Bairro Exposição, bearer of the Identity
Card RG no “Confidential material redacted and filed separately with the
Commission” and enrolled in the Individual Taxpayers’ Register (CPF) under no.
“Confidential material redacted and filed separately with the Commission”,
hereinafter referred to as “Roberto”; and
(III) LORENA GIUSTI DEMORE, Brazilian citizen, married, entrepreneur, resident
and domiciled in the City of Caxias do Sul, State of Rio Grande do Sul, at Rua
Antonio Prado, 10, apt. 701, Bairro Exposição, bearer of the Identity Card RG
no.

1



--------------------------------------------------------------------------------



 



“Confidential material redacted and filed separately with the Commission” and
enrolled in the Individual Taxpayers’ Register (CPF) under no. “Confidential
material redacted and filed separately with the Commission”, hereinafter
referred to as “Lorena”, and together with Roberto, referred to as the
“Sellers”;
As intervening party and guarantor of the obligations of the Sellers,
(IV) JADI ITINERÁRIOS ELETRÔNICOS LTDA., a limited liability company duly
incorporated and organized under the laws of the Federative Republic of Brazil,
with registered office in the city of Caxias do Sul, State of Rio Grande do Sul,
at Rua João da Costa, nº. 570, Bairro São Caetano, CEP 95080-140, duly enrolled
in the Federal Taxpayer’s Registry (CNPJ) under no. “Confidential material
redacted and filed separately with the Commission”, herein represented by its
quotaholders and officers, Messrs. Roberto Juventino Demore and Lorena Giusti
Demore, above qualified, hereinafter referred to as “JADI”;
And, as intervening parties,
(V) MOBITEC AB (publ), a company duly incorporated and organized under the laws
of Sweden, with registered office at Ölltorp Industrial Area, PO Box 97, SE-524
21, Herrljunga, enrolled in the Federal Taxpayer’s Registry (CNPJ) under no.
“Confidential material redacted and filed separately with the Commission”,
herein represented by its Managing Director, Mr. Oliver Andreas Wels, German,
business administrator, bearer of the German passport no. “Confidential material
redacted and filed separately with the Commission”, resident and domiciled at
Reute 18, D-72631 Aichtal (Germany), hereinafter referred to as “Mobitec AB”;
and
(VI) MOBITEC BRASIL LTDA., a limited liability company, incorporated under the
laws of the Federative Republic of Brazil, with registered office at the city of
Caxias do Sul, State of Rio Grande do Sul, at Rua João da Costa, nº. 570, Bairro
São Caetano, CEP 95095-270, duly enrolled in the Federal Taxpayer’s Registry
(CNPJ) under no. “Confidential material redacted and filed separately with the
Commission”, herein represented by its officer, Mr. Roberto Juventino Demore,
above qualified, hereinafter referred to as “Mobitec Brazil” or the

2



--------------------------------------------------------------------------------



 



“Company”.
Purchaser, Sellers, JADI, Mobitec AB and the Company hereinafter also referred
individually as “Party” and collectively as “Parties”.
WHEREAS:
(i) On the date hereof and according to the JADI Reorganization, Roberto and
Lorena are the lawful and sole owners of 1,555,860 and 388,965 quotas,
respectively, collectively representing 50% (fifty per cent) of the Company’s
corporate capital, with an individual par value of R$1.00 (one real), duly
subscribed and paid-up and free and clear of any and all Encumbrances (as
defined below) (“Quotas”);
(ii) The Purchaser is the lawful and sole owner of 1,944,825 quotas,
representing the remaining 50% (fifty per cent) of the Company’s corporate
capital, with an individual par value of R$1.00 (one real), duly subscribed and
paid-up;
(iii) Sellers desire to irrevocably and definitely sell, assign, transfer and
convey the totality of their Quotas in the Company to the Purchaser and the
Purchaser agrees to irrevocably and definitely purchase and acquire such Quotas
from Sellers, according to the terms and conditions contained herein;
(iv) Immediately after the consummation of the assignment and transfer of the
Quotas, the Purchaser will hold one hundred per cent (100%) of the Company’s
corporate capital, hereby undertaking to restitute the plurality of the
quotaholders within the period of 180 (one hundred and eighty) days, counted as
of the date of the amendment to the articles of association which contemplates
the transfer of the Quotas, in accordance to the provisions of the Brazilian
Civil Code.
(v) Board of Directors of Mobitec AB,

3



--------------------------------------------------------------------------------



 



controlling partner of the Purchaser, has approved all the transactions
contemplated in this Agreement, including the purchase of the Quotas from the
Sellers; and
(vi) Mobitec AB has obtained a written authorization from BHC Interim Funding
III, L.P., with regard to the transactions contemplated in this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions of the Parties
hereinafter set forth, and intending to be legally bound hereby, the Parties
hereto agree to enter into this Quota Purchase Agreement (the “Agreement”),
which shall be governed by the following terms and conditions:
1 DEFINITIONS; CONSTRUCTION PRINCIPLES
1.1 For purposes of this Agreement, the following capitalized terms will have
the meanings specified below (all terms used in this Agreement or in its
Schedules which are not defined in this Section but defined elsewhere in this
Agreement or in its Schedules, will have for purposes of this Agreement and its
Schedules the meanings set forth elsewhere in this Agreement or in its
Schedules):
“Affiliate” when used in reference to a specified Party, any other person that
directly or indirectly Controls, is Controlled by or is under common Control or
shared Control with the specified Party. As used in this definition, “Control”
(including, with its related meanings, “controlled by” and “under common control
with”) shall mean possession, directly or indirectly, of the power to administer
or to instruct management’s administration of policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise). For purposes of this Agreement any person owning fifty per cent
(50%) or more of the voting securities of

4



--------------------------------------------------------------------------------



 



another person shall be deemed to control that person.
“Assets” has the meaning set forth in Section 4.12.
“Brazilian GAAP” means the generally accepted accounting principles and
practices in Brazil and according to Brazilian accounting, corporate and tax
legislation, including the amendments introduced by Laws 11,638/2007 and
11,941/2009.
“Business Day(s)” means any other day than a Saturday, Sunday or public holiday
in São Paulo, SP, Brazil, or in New York, New York, United States of America.
“Claim Notice” has the meaning set forth in Section 7.8 (a).
“Closing” has the meaning given to it in Section 2.1.
“Closing Balance Sheet” has the meaning given to it in Section 4.4.2.
“Closing Date” has the meaning given to it in Section 2.1.
“Consolidated Financial Statements” has the meaning set forth in Section 4.4.1.
“Effective Date” means the 10th Business Day following the receipt by the
Purchaser from the Sellers of a copy of the articles of association and/or
Partner’s resolution of JADI approving the JADI Reorganization and of the
amendment to the articles of association of the Company reflecting the
assignment of the Quotas from JADI to the Sellers, both duly registered with the
Board of Trade of the State of Rio Grande do Sul.
“Encumbrances” shall mean any and all liens, claims,

5



--------------------------------------------------------------------------------



 



charges, security interests, pledges, mortgages, pre-emption or first refusal
rights (including, without limitation, any corporate law or contractual rights
for the benefit of the Sellers or third parties) or other encumbrances or rights
or claims of others (including, without limitation, any options, agreements, or
similar rights) of any nature whatsoever.
“Exchange Rate” means, for any given date, the selling rate for the dollars of
the United States of America as quoted by the Central Bank of Brazil via
SISBACEN for PTAX-800, option 5. If, for any reason, the PTAX-800 rate is not
quoted by the Central Bank of Brazil, the Exchange Rate shall be the average of
the three average exchange selling rates of the dollars of the United States of
America quoted by each of the following Brazilian banks: (i) Citibank S.A.,
(ii) Banco Santander S.A. and (iii) Itaú — Unibanco for the commercial
transactions performed in the business day immediately preceding the relevant
date.
“Financed Amount” has the meaning set forth in Section 2.3.
“Quarter Installment” has the meaning set forth in Section 2.3. (b)
“Financed Amount Interest” has the meaning set forth in Section 2.3. (b)(i).
“Governmental Authority” means any federal, state, local or foreign government
or any court, tribunal, administrative agency or commission or other
governmental or regulatory authority or agency, domestic, foreign or
supranational.
“Indebtedness” means, without duplication, (a) all obligations for borrowed
money or with respect to deposits or advances of any kind, (b) all obligations
evidencing bonds, debentures, notes or other similar instruments or upon which
interest charges are customarily paid, (c) all guarantees of the foregoing,
(d) all obligations for the deferred purchase price of

6



--------------------------------------------------------------------------------



 



property or services (other than current accounts payable arising in the
ordinary course of business), (e) all payment obligations with respect to
interest rate or currency protection agreements or other hedging contracts,
(f) all obligations as an account party under any letter of credit and (g) all
obligations under capital leases. For the avoidance of doubt, “Indebtedness”
shall not include ordinary course trade payable to vendors.
“Indemnified Party” has the meaning set forth in Section 7.8.
“Indemnifying Party” has the meaning set forth in Section 7.8.
“Intellectual Property” shall mean patents, trademarks, trade names, service
marks, service names, copyrights, trade secrets and other proprietary
intellectual property, as well as all pending applications, issued registrations
and registrations rights with respect to any of the foregoing.
“JADI Reorganization” has the meaning set forth in Section 4.25.
“Judgments” means any judgments, orders, injunctions (temporary or permanent),
decrees, rulings or awards of any Governmental Entity, arbitrator or other
judicial authority.
“Knowledge” means, with respect to any person, the actual knowledge of such
person, and the knowledge that such person would have acquired upon diligent
inquiry or that is imputed to such person by operation of law.
“Law” means any federal, state, local or foreign or administrative law, statute,
code, ordinance, rule, regulation, settlement, awards or other requirement
enacted, promulgated, issued or entered by any Governmental Authority.

7



--------------------------------------------------------------------------------



 



“Liabilities” means any liabilities, debts or obligations of any nature, whether
known or unknown, accrued, absolute, fixed, contingent, liquidated, unliquidated
or otherwise and whether due or to become due.
“Losses” means any and all damages, claims, losses, costs, expenses, fines,
fees, deficiencies, interest, awards, judgments, amounts paid in settlement and
penalties (including, without limitation, reasonable attorneys’, consultants’
and experts’ fees and expenses and other costs of defending, investigating or
settling claims) actually suffered or incurred by a party (including, without
limitation, in connection with any Proceeding brought or otherwise initiated by
any of the Parties).
“Notice of Payment Default of the First Promissory Note” has the meaning set
forth in Section 2.5.1.
“Notice of Payment Default of the Second Promissory Note” has the meaning set
forth in Section 2.6.1.
“Offer Notice” has the meaning set forth in Section 10.2.
“Offered Quotas” has the meaning set forth in Section 10.2 (a).
“Offering Seller” has the meaning set forth in Section 10.2.
“Period for Exercising Right of First Offer or First Refusal” has the meaning
set forth in Section 10.2.1.
“Proceeding” means any action, causes of action, claim, suit, complaint,
subpoena, petition, investigation, proceeding, arbitration, mediation,
litigation or governmental authority investigation, audit, document request or
other proceeding, whether

8



--------------------------------------------------------------------------------



 



civil or criminal, in law or in equity, or before any arbitrator or a
Governmental Authority.
“First Promissory Note” has the meaning set forth in Section 2.5.
“Second Promissory Note” has the meaning set forth in Section 2.6.
“Purchaser’s Indemnified Party” has the meaning set forth in Section 7.1.
“Purchase Price” has the meaning set forth in Section 2.2.
“Effective Date Amount” has the meaning set forth in Section 2.3 (a).
“Quotas” has the meaning given to it in the Whereas (i) and shall include all
quotas currently held by the Sellers in the Company and also any and all quotas
to be held by the Sellers in the Company resulting from any capital
subscription, warrants, options, bonus, grouping or splitting.
“Right of First Offer or First Refusal” has the meaning set forth in
Section 10.1.
“Rules” has the meaning set forth in Section 13.1.2.
“SELIC” means the fee calculated in the Special System of Settlement and Custody
and obtained through the calculation of the adjusted and weighted mean rate of
daily funding operations, based on government bonds and settled in the referred
system or in assets’ clearing and settlement agencies, as matched transactions.
“Sellers’ Indemnified Party” has the meaning set forth in Section 7.4.
“Settlement Date” has the meaning set forth in Section

9



--------------------------------------------------------------------------------



 



2.3 (b).
“Skipped Installment” has the meaning set forth in Section 2.3 (b)(ii).
“Tax”, “Taxes” and “Taxation” shall include all federal, state and municipal
taxes, assessments, duties or similar charges, whether based on income, profits,
gross receipts, franchise, sales, use, occupation, registration duties, excise,
circulation of goods and merchandise, withholdings, social security taxes,
social security contributions, property, customs, fees, interest and penalties
thereon or related thereto and “Tax Authorities” means the authorities
administering or imposing such Taxes.
“Third Party Claim” has the meaning set forth in Section 7.8 (a).
1.2 Construction Principles. This Agreement shall be construed in accordance
with the following principles:

1.2.1   The headings and captions herein are inserted for convenience of
reference only and shall not limit or construe the clauses, paragraphs or
Sections to which they apply.   1.2.2   The terms “include”, “including”, and
similar terms shall be construed as if followed by the phrase “without
limitation”.   1.2.3   Whenever required by the context, references in this
Agreement in the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine gender and vice versa.   1.2.4  
References to any document or other instruments include all amendments,
replacements and restatements thereof and

10



--------------------------------------------------------------------------------



 



    supplements thereto except where expressly provided otherwise.   1.2.5  
Unless otherwise expressly stated herein, references to Articles, Sections, or
Schedules are to Articles, Sections and Schedules of this Agreement.   1.2.6  
All references to persons include their successors, and permitted transferees,
designees and assignees.   1.2.7   The language in all parts of this Agreement
shall in all cases be construed simply and according to its fair meaning, and
not strictly for or against any of the Parties hereto.

2 SALE AND PURCHASE OF QUOTAS
2.1 Sale and Purchase of Quotas. Upon the terms and subject to the conditions
contained herein, on the date hereof, each Seller severally sells and transfers
all of such Sellers’ right, title and interest in and to the Quotas owned by
him/her and as specified in the chart below, and Purchaser purchases the Quotas
from each Seller, for the consideration hereinafter set forth; provided,
however, that Purchaser shall not make any payment for the Quotas unless and
until all Quotas set forth below are delivered concurrently to Purchaser, free
and clear of all Encumbrances, as provided herein. The closing of the sale and
purchase of the Quotas (the “Closing” and the date of Closing referred to as
“Closing Date”) shall take place concurrently with the execution and delivery of
this Agreement and the effectiveness of such transfer and assignment shall
retroact to July 1, 2009.

11



--------------------------------------------------------------------------------



 



                      Number of         Quotas to   Percentage Quotaholder   be
sold   of total
Roberto Demore
    1,555,860       80  
Lorena Demore
    388,965       20  
Total
    1,944,825       100  

2.1.1   In order to consummate the acquisition and transfer of the Quotas, and
consequently all the rights and advantages inherent thereto, on the Closing
Date, Purchaser and Sellers shall execute an amendment to Company’s Articles of
Association, substantially in the form of Schedule 2.1.1 hereto, which shall be
effective as of the date of signature.

2.2 Purchase Price. The total purchase price to be paid by Purchaser to the
Sellers in consideration of the Quotas is USD 2,950,000.00 (two million nine
hundred and fifth thousand united states dollars), to be converted in Brazilian
currency on the Effective Date, according to the Exchange Rate (the “Purchase
Price”). The Purchase Price shall be payable on a pro rata basis to each Seller
for the amount of Quotas owned by each Seller, as per the chart indicated in
Section 2.1 above. The Purchase Amount shall be paid as per Section 2.3 below.
2.3. Payment of Purchase Price; Delivery of Purchased Shares
(a) On the Effective Date, Purchaser shall pay one million United States dollars
(US$ 1,000,000) to be converted in Brazilian currency (Reais), according to the
Exchange Rate on the Effective Date, payable on a pro rata basis to each Seller
for the amount of Quotas owned by such Seller as per the chart indicated in
Section 2.1 above, which shall be paid by wire

12



--------------------------------------------------------------------------------



 



transfer of immediately available funds into the accounts designated by the
Sellers below (“Effective Date Amount”).

     
Seller
  Account Details
Roberto
Demore
  Lorena (titular) and Roberto,
jointly
Banco do Brasil S/A
Agency 5671.5
Account number nº “Confidential material redacted and filed separately with the
Commission.”      
Lorena
Demore
  Lorena (titular) and Roberto,
jointly
Banco do Brasil S/A
Agency 5671.5
Account number nº “Confidential material redacted and filed separately with the
Commission.”

(b) The remaining amount of the Purchase Price (the “Financed Amount”), in the
equivalent to one million, nine hundred and fifty thousand United States dollars
(US$ 1,950,000) shall be paid by the Purchaser to the Sellers, in Brazilian
reais as per the Exchange Rate, on a pro rata basis to each Seller for the
amount of Quotas owned by such Seller as per the chart indicated in Section 2.1
above, in twelve (12) successive fixed quarterly installments due within 30 days
following close of each calendar quarter (the “Quarter Installments”). The
Quarter Installments shall be paid in Brazilian currency (Reais) and converted
according to the Exchange Rate on the day immediately prior to payment. The
first quarterly payment installment shall be due within 30 days after the close
of the calendar quarter ending December 31, 2009 and the subsequent 11
installments shall be due within 30 days after the close of each subsequent
calendar quarters, in such a manner that the 2nd Installment shall be due within
30 days after the close of the calendar quarter ending March 31, 2010, and so
on. The last installment shall be due within 30 days after the close of the
calendar quarter ending September 30, 2012 (“Settlement Date”). The payments of
each installment shall be made by wire transfer of immediately available funds
into the accounts designated by the Sellers above or to

13



--------------------------------------------------------------------------------



 



a different account, provided written notice of the designated account is given
to the Purchaser within 10 days from the end of the respective calendar quarter.
The Purchaser and Sellers agree to the following in relation to the Financed
Amount:
(i) Interest. The outstanding balance of the Financed Amount shall accrue a
simple interest on the principal amount thereof from the Closing Date through
the date of each Quarter Installment, at the rate of five per cent (5%) per
annum, except if otherwise agreed by the Parties, shall be paid on the same date
of the payment of each Quarter Installment (“Financed Amount Interest”);
(ii) Skipping of Installments. The Purchaser may, at its own discretion, skip
the payment of the amount of the principal of two Quarter Installments (each
installment skipped referred to as “Skipped Installment”), provided, however,
that (a) the two Skipped Installments may not be successive; (b) the Financed
Amount Interest of the Skipped Installment shall be paid by the Purchaser on the
due date, as per Section 2.3 (b) (i) above; (c) the Purchaser notifies the
Sellers of its intention not to pay the Skipped Installment within 30 days of
the date the payment of such Skipped Installment is due; (d) the Skipped
Installments shall be due on the Settlement Date; (e) the Skipped Installments
shall accrue a penalty interest at a rate of 9% per annum on the principal
amount of the Skipped Installment from the date such Skipped Installment would
be due. Nevertheless, the non payment of any two successive Quarter
Installments, shall result in the acceleration of all of the Quarter
Installments, accrued by due interests calculated pro rata temporis and the
penalty established above.

14



--------------------------------------------------------------------------------



 



(c) In the event of Third Party Claims in an aggregate amount greater than US$
75,000.00 (seventy five thousand united states dollars) arise between the
Closing Date and the Settlement Date, the Purchaser may chose to hold back one
or more of the Quarter Installments not yet paid in order to guarantee the full
amount of such Third Party Claims, as per Section 7.10.1. The Parties agree and
acknowledge that once this limit is passed, the Purchaser may withhold the full
and aggregate amount of the amounts provided in the Third Party Claims and not
only the amount that passes the limit. The Quarter Installments withhold due to
a Third Party Claim shall accrue an interest rate under the terms of Section 2.3
(b) (i) until the date of payment of such Quarter Installment to the Sellers,
over the outstanding amount of the withheld amount.
2.4. Upon delivery of the Effective Date Amount and each of the Quarter
Installments, as per the terms of this Agreement, such portion of the Purchase
Price shall be considered fully released and the Purchaser shall be considered
as having fully complied with its obligation to pay such portion of the Purchase
Price. Therefore, the deposit of the funds in the Sellers’ bank account shall
constitute an irrevocable and irreversible release from the Sellers to the
Purchaser regarding the payment of such portion of the Purchase Price and will
give the Sellers no right to claim from the Purchaser for any amount regarding
such payment. The deposit of each Quarter Installment of the Financed Amount
into the Sellers’ bank accounts shall also constitute an irrevocable and
irreversible release from the Sellers to the Purchaser regarding the payment of
such Quarter Installment of the Financed Amount and will give the Sellers no
right to claim from the Purchaser for any amount regarding such payment.
2.5. As a guarantee of the payment of this Effective

15



--------------------------------------------------------------------------------



 



Date Amount, the Purchaser shall deliver a pro solvendo, non-negotiable,
non-transferrable and non-endorseable promissory note in the form of the
Schedule 2.5 of this Agreement, which shall be delivered with the co-signature
of Mobitec AB, in the capacity of controlling partner of the Purchaser (the
“First Promissory Note”).

2.5.1.   In case the Purchaser is in default with its payment obligation of the
Effective Date Amount as per the terms of this Agreement, and has not cured such
default within five (5) Business Days from the date on which Effective Date
Amount was due, the Sellers shall deliver a written notice to the Purchaser and
to Mobitec AB, within thirty (30) days counted from end of the five (5) day cure
period (“Notice of Payment Default of the First Promissory Note”).   2.5.2.  
Upon receipt of the Notice Payment Default, the Purchaser and Mobitec AB shall
have a five (5) Business Day period to respond to the Sellers in writing,
indicating that the payment of the alleged delayed Effective Date Amount was
duly made, with evidence of payment.   2.5.3.   In the event any of the
Purchaser or Mobitec AB does not respond the Notice of Payment Default, under
the terms of Section 2.5.2 and is therefore in default, the Sellers shall be
entitled to exercise all rights arising from its capacity of beneficiary of the
First Promissory Note, and use all measures and actions guaranteed according to
Brazilian Law, notwithstanding any other applicable measures.   2.5.4.   The
execution and delivery by the Purchaser of the First Promissory Note shall not
affect in any way whatsoever the rights or obligations of the Purchaser and
Mobitec AB under this

16



--------------------------------------------------------------------------------



 



    Agreement, and the rights and claims of the Sellers under the First
Promissory Note held by it shall not replace or supersede the rights and claims
of the Sellers hereunder.

2.5.5.   The First Promissory Note and its delivery shall be bound to the terms
and conditions of this Agreement, serving as a guarantee and evidence of the
payment of the Effective Date Amount and shall not be subject to any
readjustment or monetary correction. The outstanding amount in default shall
accrue an interest at the rate of 9% (nine per cent) per annum.

2.6. Security for the Financed Amount. As a security for the full performance of
the obligations of the Purchaser to pay the Financed Amount, Mobitec AB, in its
capacity of controlling quotaholder of the Purchaser, shall deliver to the
Sellers a promissory note (the “Second Promissory Note”), in the form of
Schedule 2.6 and shall be delivered on the Closing Date.

2.6.1.   In case the Purchaser is in default with its payment obligation of any
of the Quarter Installments as per the terms of this Agreement, and has not
cured such default within five (5) Business Days from the date on which the
Installment was due, with due regard to the Skipped Installments, the Sellers
shall deliver a written notice to the Purchaser and to Mobitec AB, within thirty
(30) days counted from end of the five (5) day cure period (“Notice of Payment
Default of the Second Promissory Note”).   2.6.2.   Upon receipt of the Notice
Payment Default, the Purchaser and Mobitec AB shall have a five (5) Business Day
period to respond to the Sellers in writing, indicating that the payment

17



--------------------------------------------------------------------------------



 



    of the alleged delayed Installment was duly made, with evidence of payment.

2.6.3.   In the event any of the Purchaser or Mobitec AB does not respond the
Notice of Payment Default, under the terms of Section 2.6.2 and is therefore in
default, the Sellers shall be entitled to exercise all rights arising from its
capacity of beneficiary of the Second Promissory Note, and use all measures and
actions guaranteed according to Brazilian and Swedish Law, notwithstanding any
other applicable measures.   2.6.4.   The execution and delivery by Mobitec AB
of the Second Promissory Note shall not affect in any way whatsoever the rights
or obligations of the Purchaser and Mobitec AB under this Agreement, and the
rights and claims of the Sellers under the Second Promissory Note held by it
shall not replace or supersede the rights and claims of the Sellers hereunder.  
2.6.5.   The Second Promissory Note shall be amended and restated to reflect an
adjusted amount after each Installment is paid. In relation to the amounts held
back by the Purchaser, as described in Section 2.3 (c), the Sellers acknowledge
that such hold back shall not constitute a default of the Purchaser under the
terms hereof or under the Second Promissory Note; likewise, on the other hand,
the withholding provided herein shall not mean the acceptance of the
responsibility of the Sellers under the Third Party Claim.

2.7. Deliveries at Closing.
On the Closing Date, the following acts shall be carried out by the Parties:

18



--------------------------------------------------------------------------------



 



(a)   the Sellers and the Company shall sign and deliver a statement,
recognizing that, except with relation to the remuneration due to Roberto as
Executive Officer of the Company up to the present data, calculated pro rata
temporis, as of the Closing Date the Company does not owe any remuneration or
amounts, including credits of the Company that Sellers or JADI could be entitled
to receive while partners or officers of the Company, such as dividends, profits
and bonus, nor the Sellers owe to the Company any amount as a result of their
capacities as officers or partners of the Company, such statement also
constituting a general, complete and reciprocal release to the Sellers and to
the Company and its management as regards the aforementioned payments;   (b)  
the Sellers shall grant to the Purchaser a power of attorney containing powers
for the Purchaser to represent each of the Sellers in their capacity as partners
of the Company in any and all acts required to consummate the registration of
any amendment to the Articles of Association of the Company with the Board of
Trade of the State of Rio Grande do Sul, in order to implement the transactions
contained in this Agreement, as per the Schedule 2.7(b) to this Agreement;   (c)
  the Sellers and the Purchaser shall execute the amendment to the Articles of
Association of Mobitec Brazil in order to consummate the transfer of the Quotas
from the Sellers to the Purchaser;   (d)   the Sellers shall deliver to the
Purchaser the following valid certificates that are necessary to register the
Amendment to the Articles of Association of the Company with the Board of Trade
of the State of Rio Grande do Sul and shall ensure that these certificates will
remain valid on the Effective Date: (i) Debt Clearance Certificate
(CND) regarding social

19



--------------------------------------------------------------------------------



 



    security contributions issued by Federal Revenue Service of Brazil (Certidão
Negativa de Débitos Relativos às Contribuições Previdenciárias e as de Terceiros
(INSS) emitida pela Secretaria da Receita Federal do Brasil); (ii) Debt
Clearance Certificate (CND) regarding federal tax debts and overdue federal
liabilities issued jointly by the Federal Revenue Service of Brazil and by the
Office of the Attorney-General of the National Treasury (Certidão conjunta
negativa de débitos relativos aos tributos federais e à dívida ativa da União
emitida pela Secretaria da Receita Federal do Brasil e Procuradoria Geral da
Fazenda Nacional); and (ii) Certificate of good standing regarding contributions
to the Unemployment Guarantee Fund (FGTS) issued by the Federal Savings Bank
(Certificado de Regularidade Fiscal (CRF) perante o Fundo de Garantia por Tempo
de Serviço – FGTS emitido pela Caixa Econômica Federal);

(e)   the execution of (i) an Officers Agreement between Roberto and the Company
and (ii) a Services and Non-Compete Agreement between a company held by Roberto
and the Company in order to govern Roberto’s relationship with the Company from
and after the Closing Date, including, without limitation, provisions relating
to non-competition, in the form of the draft attached hereto as Schedule 2.7
(e);   (f)   the execution by JADI, the Sellers and the Company of a Preferred
Supply Agreement, in order to regulate the terms and conditions of the supply by
JADI of equipments and components used by the Company, to come into force on the
Closing Date, in the form of the draft attached hereto as Schedule 2.7 (f);  
(g)   the execution of the Termination of the Quotaholders’ Agreement to become
effective

20



--------------------------------------------------------------------------------



 



    as of Closing Date, in the form of the draft attached hereto as Schedule 2.7
(g);

(h)   formal revocation of the power of attorney granted by the Company to
Lorena.   (i)   the delivery of the First and Second Promissory Notes, under the
terms of Sections 2.5 and 2.6;   (j)   the approval of the transactions
contemplated in this Agreement by the Board of Directors of Mobitec AB, in its
capacity of controlling quotaholder of the Company, including the purchase of
the Quotas from the Sellers;   (k)   Mobitec AB shall deliver a written approval
from BHC Interim Funding III, L.P., with regard to the transactions contemplated
in this Agreement; and   (l)   the delivery of the power of attorney under the
terms of Section 2.10.   2.7.1.   All actions to be taken at the Closing shall
be deemed to have taken place simultaneously, and no transfer shall be
considered to have been made until all transactions to be taken at the Closing,
and all documents have been completed.

2.8. Deliveries on the Effective Date
On the Effective Date, the following acts shall be carried out by the Parties:

(a)   the payment by the Purchaser of the Effective Date Amount as per
Section 2.3(a) of this Agreement;   (b)   delivery of the registered Amendment
to the Articles of Association of JADI and the Company reflecting the transfer
of the Quotas from JADI to Roberto and Lorena and any

21



--------------------------------------------------------------------------------



 



    other measures of the JADI Reorganization, duly registered with the Board of
Trade;

(c)   Certificate signed by the Sellers and JADI in the form of the draft
attached as Schedule 2.8 (c) that all representations and warranties given on
the Closing Date remain the same on the Effective Date;

2.8.1.   All actions to be taken on the Effective Date shall be deemed to have
taken place simultaneously, and no delivery or payment shall be considered to
have been made until all transactions to be taken on the Effective Date, and all
documents to be executed in connection therewith have been completed.

2.9   Any and all Taxes due by the Sellers on the payment of the Purchase Price
by the Purchaser to the Sellers, including, without limitation, any amounts to
be withheld or deducted or any capital gains tax shall be the responsibility of
the Sellers and be borne exclusively by them.

2.10   Conduct of Business from Closing Date to Effective Date: As a result of
the JADI Reorganization, during the period from the date of this Agreement to
the Effective Date, except as may be required by applicable Law, Sellers and
JADI, in their capacity as partners or officers of the Company, as applicable,
shall not, in relation to the Company, without the consent of Purchaser and out
of the normal course of business of the Company:

(a)   sell, transfer (including by operation of Law), give, pledge, encumber,
assign or otherwise dispose of, or enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, gift, pledge,
encumbrance, assignment or other disposition of, the Quotas,

22



--------------------------------------------------------------------------------



 



(b)   take any other action that would have the effect of preventing or delaying
Sellers from selling the Quotas;   (c)   sell, transfer, lease, pledge,
mortgage, encumber, write-off, or otherwise dispose of any amount of property or
fixed assets;   (d)   amend the governing documents of the Company, or take any
action to wind up its affairs or dissolve;   (e)   merge or consolidate with any
other person, or acquire equity participation (or convertible securities) in the
capital stock of any other person or assets from any other person;   (f)  
issue, redeem, amortize, sell, grant or transfer any equity securities,
securities convertible into equity securities or warrants, options or other
rights to acquire any such securities (other than amortization of debt or other
securities convertible into equity securities or warrants);   (g)   grant,
create or incur any Encumbrances on any of its assets or properties;   (h)  
pay, discharge, settle, compromise or satisfy, or agree to pay, discharge,
settle, compromise or satisfy, any Proceeding or Judgment, as well as file any
Proceeding;   (i)   make any loan, redeem or purchase any equity interests,
transfer any asset or pay any commission, salary or bonus, or pay any rent,
commission or fee, or enter into or agree to enter into any transaction to, with
or for the benefit of any related party (or agree, whether in writing or
otherwise, to do the foregoing);

23



--------------------------------------------------------------------------------



 



(j)   incur, assume, forgive, prepay, cancel, settle or alter the terms of any
Indebtedness or any contract;   (k)   waive any right under any contract or
applicable Law or grant any benefit without consideration therefore;   (l)  
enter into any licensing arrangement or joint venture;   (m)   make any general
wage or salary increase or any increase in compensation payable or to become
payable to any directors, officers or employees;   (n)   execute any collective
bargaining agreement, including any amendment (including extension) to any
existing agreement or labor union contract in force;   (o)   declare or pay any
dividend or interest on its own capital and/or other payment of any nature or
distribution to shareholders (even in the ordinary course of business);   (p)  
make any termination payments to, or enter into any termination arrangement
with, any directors, officers or employees (even in the ordinary course of
business);   (q)   authorize any of, or commit, propose or agree to take or not
take (as the case may be) any of the foregoing actions; or   (r)   take any
action that could reasonably be expected to cause any representation or warranty
in this Agreement to be untrue or incorrect as of the date when made or as of a
future date or that would result in any of the conditions set forth in 3 below
not being satisfied.

2.9.1.   Roberto’s actions shall also be subject to the Officers Agreement and
Services and Non-

24



--------------------------------------------------------------------------------



 



    Compete Agreement mentioned above.

2.10. This Agreement may be terminated by the Sellers (at its exclusive
criteria) at any time, in case of default of the Purchaser of its responsibility
to pay the Acquisition Price evidenced by the First Promissory Note, provided
the terms of Section 2.5 are observed. In order to exercise the right to
terminate this Agreement, without prejudice of the effectiveness of such
termination, which shall occur immediately and produce all legal effects, the
Sellers shall notify the Purchaser, at any time after the periods granted to the
Company to make the payments have elapsed. In the event of termination of this
Agreement, the Parties shall take the necessary measures to return to the status
quo prior to Closing Date, so that the Quotas transferred to the Purchaser shall
be transferred back to the Sellers and all agreements signed on the Closing Date
shall be considered null and void. Therefore, the Shareholders’ Agreement
currently in force and terminated as per this Agreement, shall remain in force
according to the same terms and conditions. In this respect, the Purchaser shall
grant to the Sellers a power of attorney as per Schedule 2.10 containing powers
for the Sellers to represent the Purchaser in its capacity as partner of the
Company, exclusively for the execution of the amendment to the Articles of
Association of the Company and necessary documents to transfer the Quotas
transferred according to this Agreement back to the Sellers.
2.11. The right of terminate this Agreement assigned to the Sellers constitutes
an additional right related to any other that the Sellers may have under the
terms of this Agreement, or under any other manner. Therefore, the exercise of
the right of termination shall not constitute a choice between such rights
conceded to the Sellers, exception made to the payment of the Acquisition Price,
which may not be demanded in the event of termination of this Agreement by the
Sellers. In case of termination of this Agreement, all obligations shall also be
terminated, except to those related to jurisdiction and

25



--------------------------------------------------------------------------------



 



applicable law, which shall remain in force; provided, however, that the
respective rights and obligations of the Parties related to any violations or
defaults under this Agreement shall remain in force even in case of termination
of this Agreement.
3. CONDITIONS TO THE PURCHASE OF THE QUOTAS
3.1. Conditions to Obligations of Each Party. The obligations of the Purchaser
and each of the Sellers to consummate the transactions contemplated herein are
subject to the satisfaction, on or prior to the Closing Date (or on the
Effective Date, as applicable), of the following conditions:

(a)   no provision of any applicable Law or Judgment of any Governmental
Authority or other legal restraint (whether temporary, preliminary or permanent)
shall have been issued, enacted, entered, promulgated or enforced and be in
effect that prohibits, restrains or enjoins the consummation of the transactions
contemplated in this Agreement;   (b)   all third party consents shall have been
obtained, in full force and effect, and shall not be subject to the satisfaction
of any condition that has not been satisfied, including, without limitation, the
consent of customers in payment orders or agreements, whether written or oral,
that could give rise for such customers to terminate the agreement or withdraw
from the payment order;   (c)   the board of directors of the quotaholders of
the Purchaser shall have approved the transactions contemplated under this
Agreement, including the purchase of the Quotas from the Sellers;   (d)  
Mobitec AB has obtained a written consent from BHC Interim Funding III, L.P. in
relation to the transactions contemplated herein;

26



--------------------------------------------------------------------------------



 



(e)   All of the representations and warranties of Sellers and Purchasers
contained herein shall be true and correct in all respects (unless any such
representation and warranty is qualified by a materiality standard, in which
case such representation and warranty shall be true and correct in all respects)
on and as of the Closing Date and Effective Date;   (f)   The Sellers are
entitled to transfer the Quotas to the Purchaser on the Closing Date and are the
lawful owners of the Quotas, free and clear from any Encumbrances.

3.2.   Each Seller hereby agrees to guarantee, jointly and severally the
effectiveness of the JADI Reorganization and indemnify and hold the Purchaser
and Mobitec AB harmless for any Losses that may result from the JADI
Reorganization, including, without limitation, transferring the Quotas directly
from JADI if the transfer of the Quotas from JADI to the Sellers is declared
void or invalid for any reason whatsoever.

4. REPRESENTATIONS AND WARRANTIES OF SELLERS AND JADI
As an inducement to Purchaser and Mobitec AB to enter into this Agreement, each
of the Sellers and JADI, jointly and severally, hereby represent and warrant to
the Purchaser and Mobitec AB, on their behalf and on behalf of the Company, that
as of the date hereof, which will remain valid on the Effective Date:
4.1. Capacity and Title of Ownership of the Sellers

4.1.1.   Capacity. The Sellers and the Company have full capacity to enter into
this Agreement and each ancillary agreement to which they are a party as set
forth herein, to carry out their

27



--------------------------------------------------------------------------------



 



    obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.

4.1.2.   Due Authorization. The execution and delivery by the Sellers and the
Company of this Agreement and of the ancillary agreements has been duly
authorized, and assuming due authorization, execution and delivery by Purchaser,
shall constitute a legal, valid and binding obligations of the Sellers and the
Company, enforceable against the Sellers in accordance with their respective
terms, except, in the case of the First and Second Promissory Notes and the
financing terms of this Agreement, as may be limited by applicable bankruptcy,
insolvency, judicial recovery (recuperação judicial), reorganization or similar
law affecting creditors’ rights generally.   4.1.3.   Organization of the
Company. The Company is duly incorporated, validly existing and organized under
the laws of the Federative Republic of Brazil and has power to own all its
assets and to carry on its business as now being owned or conducted. The Company
is not subject to any proceedings having as object the prevention or resolution
of business difficulties or of a Judgment of or a request for dissolution,
liquidation, judicial recovery (recuperação judicial), bankruptcy or
receivership.   4.1.4.   Ownership. At the present date and subject to the JADI
Reorganization, the Sellers (i) are the sole owners and lawful possessors of all
of the Quotas, which represent 50% of the quotas of the capital stock of the
Company, all of which are free and clear of any Encumbrances; (ii) acknowledge
that there are no priority rights or purchase preferences,

28



--------------------------------------------------------------------------------



 



    commitments, conversion rights, swap rights, or other agreements of any type
whatsoever preventing the purchase, issue or sale of the Quotas, except as
pursuant to the terms of the Articles of Association currently in force;
(iii) do not hold any other quotas or securities or rights to subscription
ascribed to such Quotas which assure the right to or are convertible or swapped
into quotas or securities of the Company; (iv) have the right to freely dispose
of all of the Quotas, which transfer does not require any prior administrative
or public consent, or the expiration of any waiting period, except for the
period of the effectiveness of the JADI Reorganization, and does not breach any
of the Company’s contractual or other obligations and is not contrary to any
laws or regulations applicable to the Company.

4.2. Organization, Authority and Qualification of JADI

4.2.1.   Capacity. JADI has all necessary power and authority to enter into this
Agreement and each ancillary agreement to which it is a party as set forth
herein, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The Sellers, collectively, are
the lawful and sole owners of all of the quotas of JADI.   4.2.2.   Due
Authorization. The execution and delivery by JADI of this Agreement and each
ancillary agreement to which it is a party, the performance by JADI of its
obligations hereunder and thereunder and the consummation by JADI of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite action on the

29



--------------------------------------------------------------------------------



 



    part of JADI and its quotaholders.

4.2.3.   Validity of Agreements; Actions Pending. JADI has not taken any action
that in any respect conflicts with, constitutes a default under, or results in a
violation of, any provision of its Articles of Association. This Agreement and
the ancillary agreements have duly executed and delivered by JADI, and (assuming
due authorization, execution and delivery by Purchaser and the Sellers)
constitutes, legal, valid and binding obligations of JADI, enforceable against
JADI in accordance with their respective terms. There is no action or threatened
action against JADI or affecting any assets of JADI that individually or in the
aggregate, could adversely affect and/or prevent JADI’s ability to consummate
the transactions contemplated in this Agreement.   4.2.4.   Organization of the
JADI. JADI is a limited liability company duly incorporated, validly existing
and organized under the laws of the Federative Republic of Brazil and has power
to own all its assets and to carry on its business as now being owned or
conducted. JADI is not subject to any proceedings having as object the
prevention or resolution of business difficulties or of a Judgment of or a
request for dissolution, liquidation, judicial recovery (recuperação judicial),
bankruptcy or receivership.

4.3. Activities. Sellers and JADI, as applicable, are not, have not and will not
be carrying out any services of rendering, manufacturing, development and
selling of products as listed in the Section 8.1 of this Agreement, whether
directly or indirectly, and whether as individuals or through any company or
entity other than the Company.
4.4. Consolidated Financial Statements.

30



--------------------------------------------------------------------------------



 



4.4.1.   The annual report and accounts, profit and loss statement, balance
sheet and cash flow statements of the Company for the financial year ended on 31
December 2008, audited by Terco Grand Thorton attached hereto as Schedule 4.4.1
(the “Consolidated Financial Statements”) and the Closing Balance Sheet are true
and correct in all aspects and give an accurate description of the Company’s
financial position, affairs and operations of the Company as of the relevant
period and, except as indicated therein, reflect all claims against, and all
debts and liabilities of the Company as of and for the dates and periods
thereof, exception made to the possible contingencies listed in the Schedules
hereto. The Consolidated Financial Statements and Closing Balance Sheet have
been prepared in accordance with the Brazilian GAAP, applied on a consistent
basis, and are based on the books and records of the Company, which have been
kept in accordance with the Brazilian GAAP, applied on a consistent basis.  
4.4.2.   A Closing Balance Sheet has been prepared by the auditors hired by the
Purchaser and validated by the Sellers and the Company. In this sense, Sellers
represent and warrant that such Closing Balance Sheet fairly presents, with
reasonable accuracy, the financial condition of the Company as of June 30, 2009,
has been prepared in accordance with Brazilian GAAP, consistent with past
practices and there has not been a material adverse change since the date of the
Closing Balance Sheet and the Closing Date. The Closing Balance Sheet is
attached hereto as Schedule 4.4.2.

4.5.   Liabilities. Neither the Sellers, JADI nor the

31



--------------------------------------------------------------------------------



 



    Company, as applicable, has any outstanding claims, Liabilities or
Indebtedness, contingent or otherwise, which were not disclosed to Purchaser
that materially adversely affects the current net worth and financial situation
of the Company. Neither the Sellers nor the Company are in default in respect of
the terms or conditions of any Indebtedness. At the Closing Date, there will be
no Liabilities for any brokerage fees or commissions in connection with the
transactions contemplated hereby incurred by the Company.

4.6. Ownership to Properties; Encumbrances.

4.6.1.   All of the properties and assets relating to, or used in connection
with, the Company are owned or leased by the Company, and not by any other
person, including the Sellers or JADI, as applicable. Schedule 4.6.1 contains a
list with the description of all the properties and assets of the Company. The
Company has good and marketable title to all its assets and properties, in each
case subject to no Encumbrance, lien, charge or other restriction of any kind or
character, with exception of lien on some machines described in Schedule 4.6.1
to this Agreement. The fixed assets and all tangible personal property owned by
the Company are in a state of good maintenance and repair, ordinary wear and
tear excepted, and are adequate and suitable for the purposes for which they are
currently being used;   4.6.2.   The equipment and software used by the Company,
whether owned or leased or licensed to exercise its activities, are in operable
condition for immediate use and adapted to the current business practice.

4.7. Leases. Schedule 4.7 contains an accurate and complete list of all leases
to which the Company is a

32



--------------------------------------------------------------------------------



 



party (as lessee or lessor). The Company is not in default in complying with any
provision of the leases and, except as so disclosed, each lease is in full force
and effect (assuming the due authorization, execution and delivery of such lease
by the other party thereto). All rents and additional rents due to date on each
such lease have been paid and there exists no occurrence, condition or act of
which the Company or the Sellers are aware (including the transaction
contemplated hereunder) which, with the giving of notice, the lapse of time or
the happening of any further event or condition, would become a default or event
of default under such lease. The property and premises leased by the Company are
in a state of good maintenance and repair and are adequate and suitable for the
purposes for which they are currently being used.
4.8. Litigation. There is no action, suit or proceeding brought by any person,
or any arbitration or any administrative or other proceeding by or before (or,
to the best Knowledge of Sellers, any investigation by) any governmental or
other instrumentality or agency, pending or, to the best Knowledge of Sellers,
threatened against the Company, Sellers or JADI, as applicable, or any of the
Company’s respective properties or rights. Sellers do not have Knowledge of any
facts or circumstances which would provide a valid basis for any such action,
proceeding or investigation.
4.9. Taxation.

4.9.1.   The Company has duly and punctually paid all Taxes which it has become
liable to pay and/or has made adequate provisions or reserves for any Taxes
payable with regard to periods prior to Closing Date. The Company is not under
any liability to pay any penalty or interest in connection with any claim for
Tax;

33



--------------------------------------------------------------------------------



 



4.9.2.   The Company has properly and punctually submitted all returns and
provided all information required for Tax purposes and none of such returns is
disputed by the Tax Authorities;   4.9.3.   The Company has properly deducted
any Tax as required by law from all payments made to or treated as made to
employees and ex-employees of the Company and accounting to the Tax Authorities
for all Tax so deducted and all Tax chargeable on benefits provided for
employees of the Company;   4.9.4.   Neither the Company, JADI nor any of the
Sellers have at any time:

(i) obtained or sought to obtain a Taxation advantage through any fraud or
evasion; or
(ii) made or entered into any arrangement, undertaking or scheme which was at
the time it was entered into or has subsequently become a sham or fiscal
nullity.

4.10.   Intellectual Property.

4.10.1.   The Company has all right, title and interest in, or a valid and
binding license to use, all Intellectual Property used in the conduct of its
business, which are detailed in the list contained in Schedule 4.10.1. No claim
of infringement or misappropriation of Intellectual Property is pending or, to
the Knowledge of the Company and the Sellers, threatened to be made against the
Company, and the Company has not been notified by any other person or entity
that it is infringing or misappropriating any Intellectual Property of such
other person or entity. The Company has

34



--------------------------------------------------------------------------------



 



    not granted any license, franchise or permit in effect on the date hereof to
any person or entity to use any Intellectual Property owned by the Company. The
trademark and trade name “Mobitec” is used by the Company as per the provisions
of the Trademark License Agreement executed on November 13, 2007 between Mobitec
AB and the Company.

4.11. Contracts. The Company is in compliance with all obligations under any
contract, whether oral or written, to which it is a party. Each such contract is
legal, valid, binding, enforceable and in full force and effect and will not
cease to be legal, valid, binding, enforceable and in full force and effect on
identical terms by reason of the consummation of the transactions contemplated
hereby. No party to any such contract is in breach or default thereunder, and no
event has occurred which with notice or the lapse of time would constitute a
breach or default thereunder, or cause the termination, modification or
acceleration of any contract. No party to any such contract has repudiated any
provision of any such contract in accordance with the terms thereof. There are
no outstanding payment obligations of any the Company with respect to services
rendered or goods purchased from third parties, other than payment obligations
scheduled to become due from time to time under each such contract. To the best
of the Sellers’ Knowledge, none of the clients of the Company has advised any of
the Sellers or JADI, as applicable, whether orally or in writing, whether
formally or informally, that it is considering to terminate or reduce its
business with, or is dissatisfied with, the handling of its business by the
Company.
4.12. Conduct of Business. The Company owns, leases, licenses or has the legal
right to use all the properties and assets, including the Company

35



--------------------------------------------------------------------------------



 



Intellectual Property, and its real property, used or intended to be used in the
conduct of the its business or otherwise owned, leased or used by the Company
(collectively, the “Assets”), and, with respect to contract rights, is a party
to and enjoys the right to the benefits of all contracts, agreements and other
arrangements used or intended to be used by the Company or in or relating to the
conduct of the business, all of which properties, assets and rights constitute
Assets. The Company also has all the necessary licenses and permits in order to
conduct the business.

4.12.1.   The Assets constitute all the properties, assets and rights forming a
part of, used, held or intended to be used in, and all such properties, assets
and rights that are necessary in the conduct of, the business. At all times, the
Company has caused the Assets to be maintained in accordance with good business
practice, and all the Assets are in good operating condition and repair and are
suitable for the purposes for which they are used and intended.   4.12.2.  
Subject to the terms of this Agreement, the Sellers and JADI are not aware of
any act, fact or omission that may result in or create a material adverse effect
to the business currently conducted by the Company.

4.13. Receivables. Except to the extent, if any, provisioned against on the
Closing Balance Sheet, all Receivables existing as of the Closing will have
arisen from, the sale of inventory or services to persons not affiliated with
the Company, with the exception of JADI, in the ordinary course of business
consistent with past practice and, except as provisioned on the Closing Balance
Sheet, constitute or will constitute, as the case may be, only valid, undisputed
claims of the Company not subject to valid claims of setoff or other defenses or
counterclaims other than normal cash discounts accrued in the ordinary course of
business

36



--------------------------------------------------------------------------------



 



consistent with past practice.
4.14. Debtors. All claims of the Company against their respective debtors
(including but not limited to all such claims listed as book debts or accounts
receivable) are valid, representing obligations for payment arising from bona
fide transactions, subject to no known defenses, set-offs or counterclaims.
4.15. Employment Relations. To the best Knowledge of Sellers and JADI, as
applicable, and except if otherwise informed to Purchaser in writing (a) the
Company is in compliance in all material respects with all applicable laws
respecting employment and employment practices, terms and conditions of
employment and wages and hours, including labor, civil rights, and occupational
safety and health laws, and is not engaged in any unfair labor practice; (b) no
unfair labor practice complaint against the Company is pending before any
governmental or regulatory entity; (c) there is no labor strike, dispute,
slowdown or stoppage actually pending or, to the best Knowledge, information and
belief of the Company and the Sellers, threatened against or involving the
Company; (d) no grievance which might have an adverse effect on the conduct of
the Company’s business is pending or has been asserted; and (e) the Company has
not experienced any work stoppage or any other labor difficulty during the last
three years.

4.15.1.   The Company is party to a collective bargaining agreement with the
Sindicato dos Trabalhadores na Indústria Metalúrgica, Mecânica e de Material
Elétrico de Caxias do Sul, RS and the SIMECS — Sindicato das Indústrias
Metalúrgicas, Mecânicas e de Material Elétrico de Caxias do Sul, which is

37



--------------------------------------------------------------------------------



 



    in full force and effect and has been complied with in all material respects
by the Company. To the best Knowledge of Sellers and JADI, the Company is not or
has not been, since its formation, engaged in, or has not been charged with, any
unfair labor practice; and there are no pending unfair labor practice charges or
discrimination complaints relating to race, color, national origin, sex,
religion, age, marital status or handicap against the Company before any
applicable Governmental Authority.

4.16. Pensions. The Company has no individual or collective pension schemes
(including but not limited to schemes for retirement pension, early retirement
pension, disability pension and survivor pension) other than as required by
applicable law. The Company is in compliance with any legal obligations it may
have with regard to pensions.
4.17. Bank Accounts. Schedule 4.17 contains an accurate and complete list
showing the name of each bank in which the Company has accounts, credit lines or
safe deposit boxes and the names of all persons authorized to draw thereon or to
have access thereto.
4.18. Powers of Attorney. Schedule 4.18 contains an accurate and complete list
of all the attorneys-in-fact of the Company with their respective powers. The
Sellers and the Company have delivered to the Purchaser all of the powers of
attorney granted by the Company and except for those disclosed in such
Schedule 4.18, the Company has not granted any other powers of attorney. Except
as contemplated by this Agreement, the power of attorney granted by the Company
to Lorena shall be duly revoked on the date hereof. The Power of attorney
granted by the Company to Guilherme shall be revoked as soon as the amendment to
the articles of association of the Company appointing him as an officer is duly
registered with the Board of Trade of the State of Rio Grande do Sul.
4.19. Employees. Schedule 4.19 sets forth a list of

38



--------------------------------------------------------------------------------



 



all employees of the Company as at the Closing Date — the ‘‘Current Employees’’.
The Company has not, except where expressly agreed with Purchaser, because of
past practices or previous commitments with respect to its employees,
established any rights on the part of any of its employees to additional
compensation with respect to any period between the date of the Closing Balance
Sheet and the Closing Date. Except if otherwise informed to Purchaser in writing
(i) all current and past employees of the Company have been duly recorded as
such in the books and records of the Company; (ii) any severance or other social
benefits granted under applicable laws have been fully paid, adequately accrued
and/or reflected in the accounts; (iii) none of the employees is entitled to any
rights and/or benefits over and above what is required by applicable law,
regulations or collective bargaining agreements.
4.20. Corporate Controls. Neither the Sellers, JADI, nor the Company, nor any
manager, agent, employee or other person associated with or acting on behalf of
the Company, has, directly or indirectly, on behalf of the Company: used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; made any unlawful payment to
foreign or domestic government officials or employees or to foreign or domestic
political parties or campaigns from corporate funds; established or maintained
any unlawful or unrecorded fund of corporate monies or other assets; made any
false or fictitious entry on the books or records of the Company; made any
bribe, rebate, payoff, influence payment, kickback, or other unlawful payment;
given any favor or gift which is not deductible for income taxation purposes; or
made any bribe, kickback or other payment of a similar or comparable nature to
any person or entity, private or public, regardless of form, whether in money,
property or services, to obtain favorable treatment in securing business or to
obtain special concessions, or to pay for favorable treatment for business
secured or for special concessions already obtained.

39



--------------------------------------------------------------------------------



 



4.21. Books and Records. The books of account and other financial records of the
Company: (i) reflect all items of income and expenses and all assets and
liabilities required to be reflected therein in accordance with relevant
Brazilian GAAP, exception made to the possible contingencies listed in
Schedule 4.4.1, applied on a consistent basis throughout the periods covered;
(ii) are complete and correct (including, without limitation, all operations
related to the fiscal year ended on December 31, 2008) and do not contain or
reflect any inaccuracies or discrepancies; and (iii) have been maintained in
accordance with good business and accounting practices.
4.22. Environmental. The Company is in compliance with all legal and regulatory
requirements applicable to the Company and its activities in respect of
environmental issues, and are not subject, or threatened to be subject, to any
legal or administrative proceeding involving environmental laws and regulations
applicable to the Company or its activities, nor is there any Proceeding raised
by any third party or Governmental Authority relating to applicable
environmental laws and regulations.
4.23. Undisclosed Liability. The Company has no liability or obligation of any
nature, whether or not absolute, accrued, contingent or otherwise (including
contingencies relating to litigation and/or tax disputes) other than those
included in the Closing Balance Sheet of the Company, or in the auditors notes
to such Balance Sheets. Likewise, the Company has no uncollectible or past due
receivables, loans or other right of any nature of Proceedings against any
person other than those in the Closing Balance Sheet of the Company. None of the
above (i) could have an adverse effect, (ii) lacks adequate insurance in
accordance with usual market business practices, or (iii) has not been
provisioned in the Company’s Closing Balance Sheet in accordance with Brazilian

40



--------------------------------------------------------------------------------



 



GAAP.
4.24. Disclosure. None of this Agreement or any certificate, document or
statement in writing which has been supplied by or on behalf of the Sellers
and/or JADI and/or the Company or by any of the managers of the Company in
connection with the transactions contemplated hereby, contains any untrue
statement of a material fact, or omits any statement of a material fact required
to be stated or necessary in order to make the statements contained herein or
therein not misleading. There is no fact known to the Company or to the Sellers
or to JADI which adversely affects their respective businesses, or the prospects
or financial condition of the Company, or its properties or Assets, which has
not been set forth in this Agreement or in the Schedules, certificates,
documents or statements in writing furnished in connection with the transactions
contemplated by this Agreement.
4.25. JADI Reorganization

4.25.1.   Prior to the date hereof, the Sellers have completed the
reorganization of JADI, in order that the Sellers hold directly the equity stake
originally held by JADI in the Company, according to the Sellers participation
in JADI, which shall be consummated on the date hereof, although its
effectiveness shall be subject to the termination of the legal period related to
the reorganization (the “JADI Reorganization”). On the Closing Date and on the
Effective Date, no person has or shall have asserted any claim against the
Sellers, JADI or the Company, and none of the Sellers, JADI or the Company has
or shall have any claim against any other person, arising from, or in connection
with, the JADI Reorganization.

41



--------------------------------------------------------------------------------



 



4.25.2.   The JADI Reorganization did not and on the Effective Date shall not:
(i) violate any provision of the organizational documents of JADI or the
Company; (ii) conflict with, breach, constitute a default or an event of default
or require any consent under any of the terms of, result in the termination,
amendment, suspension or revocation of, accelerate the maturity of or create any
Encumbrance on, the Quotas or any asset or property of any of the Company under,
any note, bond, lease, license, permit, indenture, mortgage or any other
contract, instrument or arrangement to which the Sellers, JADI or the Company is
a party or by which any of their Assets may be bound or affected; (iii) violate
any Law or Judgment to which the Company, JADI or the Sellers is subject or by
which the Quotas, or any Asset, property or business of any Seller or JADI is
bound or affected, or otherwise requires consents, approvals, authorizations,
registrations or filings by, or with, a Governmental Authority; (iv) cause any
taxes to be payable by the Company.

4.26. Brokers’ Fees. No broker, investment banker, financial advisor or other
person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with this Agreement or the transactions
contemplated hereunder based upon arrangements made by or on behalf of the
Sellers, JADI or any of its Affiliates, except for such fees or commissions to
be exclusively borne by the Sellers, JADI or its Affiliates (excluding, for the
avoidance of doubt, the Company).
4.27. Restrictions. Neither the execution of this Agreement nor the consummation
of the transactions

42



--------------------------------------------------------------------------------



 



contemplated hereby (i) violates any Judgment or injunction which JADI, the
Sellers and the Company are subject to; or (ii) conflicts with, results in a
breach of, constitutes a default under, results in the acceleration of, creates
in any party the right to accelerate, terminates, modifies, or cancels, or
requires any notice under any agreement, contract, lease, license, instrument,
or other arrangement to which JADI, the Sellers and the Company are a party or
by which it is bound or to which any of its assets is subject (or result in the
imposition of any Encumbrance upon any of its Assets); or (iii) contravenes any
terms of any agreement (including without limitation leases, loan
agreements/credit facilities) or permit to which JADI, the Sellers and the
Company are subject or a party. There is no lawsuit, proceeding or investigation
pending or threatened against JADI, the Sellers and the Company, which might
prevent the consummation of any of the transactions contemplated by this
Agreement. None of JADI, the Sellers or the Company need to give any notice to,
make any filing with, or obtain any authorization, waiver, consent, or approval
of (i) parties of any contracts or agreements or (ii) any Governmental
Authority, in order for JADI, the Sellers and the Company to consummate the
transactions contemplated by this Agreement.
4.28. No Knowledge relating to Purchaser (whether actual, constructive or
imputed), whether acquired through the due diligence exercise that Purchaser has
conducted with respect to the Company or in its capacity of quotaholder of the
Company, prevents or limits a claim made by Purchaser and Sellers agree that
they shall not invoke Purchaser’s Knowledge (whether actual, constructive or
imputed) of a fact or circumstance which might make a representation or warranty
untrue, inaccurate, incomplete or misleading as a defense to any claim.
4.29. Each representation or warranty is to be construed independently and
except where this Agreement provides otherwise is not limited by a provision of
this Agreement or by another representation or warranty.

43



--------------------------------------------------------------------------------



 



5. PURCHASER’S REPRESENTATIONS AND WARRANTIES
As an inducement to Sellers to enter into this Agreement, the Purchaser and
Mobitec AB hereby represents and warrants to the Sellers that as of the date
hereof, which will remain valid on the Effective Date:
5.1. Organization, Authority and Qualification of the Purchaser and Mobitec AB.

5.1.1.   Organization. Mobitec AB is a company duly organized, validly existing
and in good standing under Swedish Law and has all necessary power and authority
to enter into this Agreement and each ancillary agreement to which it is a party
as set forth herein, to carry out its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby. The Purchaser is
limited liability company, duly organized, validly existing and in good standing
under Brazilian Law and has all necessary power and authority to enter into this
Agreement and each ancillary agreement to which it is a party as set forth
herein, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby.   5.1.2.   Due Authorization.
The execution and delivery by the Purchaser and by Mobitec AB of this Agreement
and each ancillary agreement to which it is a party, the performance by the
Purchaser and Mobitec AB of its obligations hereunder and thereunder and the
consummation by the Purchaser and Mobitec AB of the transactions contemplated
hereby and thereby have been duly authorized by all requisite action on the

44



--------------------------------------------------------------------------------



 



    part of the Purchaser, Mobitec AB and its partners, constituting a legal,
valid and binding obligation for the Purchaser and Mobitec AB, enforceable
according to its respective terms.

5.1.3.   Validity of Agreements; Actions Pending. The Purchaser has not taken
any action that in any respect conflicts with, constitutes a default under, or
results in a violation of, any provision of its articles of association. This
Agreement and the ancillary agreements shall have been duly executed and
delivered by the Purchaser, and (assuming due authorization, execution and
delivery by the Purchaser and the Sellers) constitutes a legal, valid and
binding obligations of the Purchaser, enforceable against the Purchaser in
accordance with their respective terms, except that such enforceability may be
subject to bankruptcy, insolvency, judicial recovery (recuperação judicial),
reorganization or similar laws in effect relating to creditors’ right generally
.   5.1.4.   Absence of Breach of Law. The Purchaser is not subject or bound by
any law or legal provision that may hamper the signature or formalization of
this Agreement or compliance with its obligations as stipulated herein.   5.1.5.
  Absence of Litigation. To the best of its knowledge, the Purchaser is not
involved in any pending litigation whose purpose could reasonable be expected to
be to hamper or curtail its capacity to acquire the Quotas held by the Sellers
as stipulated in this Agreement, nor, to the best knowledge of the Purchaser, is
there any imminent litigation pending against it for this purpose.

5.1.6.   Brokers’ Fees: No broker, investment banker,

45



--------------------------------------------------------------------------------



 



    financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with this
Agreement or the transactions contemplated hereunder based upon arrangements
made by or on behalf of the Purchaser or any of its Affiliates, except for such
fees or commissions to be exclusively borne by the Purchaser or its Affiliates
(excluding, after the Closing Date, for the avoidance of doubt, the Company).

5.1.7.   Restrictions. Neither the execution of this Agreement nor the
consummation of the transactions contemplated hereby (i) violates any Judgment
or injunction which the Purchaser is subject to; or (ii) conflicts with, results
in a breach of, constitutes a default under, results in the acceleration of,
creates in any party the right to accelerate, terminates, modifies, or cancels,
or requires any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which the Purchaser is a party or by which
it is bound or to which any of its assets is subject (or result in the
imposition of any Encumbrance upon any of its assets); or (iii) contravenes any
terms of any agreement (including without limitation leases, loan
agreements/credit facilities) or permit to which the Purchaser is subject or a
party. There is no lawsuit, proceeding or investigation pending or threatened
against the Purchaser, which might prevent the consummation of any of the
transactions contemplated by this Agreement. The Purchaser does not need to give
any notice to, make any filing with, or obtain any authorization, waiver,
consent, or approval of (i) parties of any contracts or agreements or (ii) any
Governmental Authority, in order for the Parties to consummate the transactions
contemplated by this Agreement, except for those contemplated by this Agreement.

46



--------------------------------------------------------------------------------



 



6. SUBSTITUTION OF GUARANTEES, ENDORSEMENT AND / OR SURETY
6.1. Within 60 (sixty) days as from the Effective Date, the Purchaser shall
replace the guarantees, collateral, endorsements and/or surety put up in favor
of the Company listed in the Schedule 6.1, and also the guarantees rendered
between the Closing Date and the term of sixty (60) days indicated above, that
have been granted by Sellers or JADI, as applicable, and / or their Affiliates
and / or third parties related thereto during the normal course of the business.
The Sellers and JADI represent that the guarantees listed in Schedule 6.1 are
all of those that currently exist in favor of the Company. In case there any
guarantees not listed in Schedule 6.1 and that may be identified after the
Closing Date. The Sellers shall forward a notice in writing to the Purchaser
stating the existence of these guarantees and that it will use its best efforts
to replace them.
6.2. Similarly, the Purchaser should substitute any of the Sellers as the
trustee depositories or personal guarantor in any lawsuits listed in
Schedule 6.1. For any other lawsuits not listed therein that may be identified
after the Closing Date, the Purchaser use its best efforts to replace such
guarantees.
6.3. The Sellers shall undertake to assist the Company and the Purchaser in all
measures necessary to implement the transition of the management of the
transactions from the Company to the Purchaser.
6.4. If the Purchaser, under any circumstance, fails to replace the guarantees,
collateral, endorsements and or personal guarantees rendered by the Sellers or
by JADI to the Company, or fails to replace the Sellers in the capacity of
personal guarantors or trustee depositories in any claims filed against the
Company, then it shall present a counter-guarantee to the responsibilities of
the Sellers, in the form and substance that the Sellers seem fit.

47



--------------------------------------------------------------------------------



 



6.5. Notwithstanding the above mentioned, as of this date, the Purchaser shall
hold the Sellers harmless and indemnify the Sellers against any and all Losses
incurred by any of them as a consequence of the execution of any of the
guarantees rendered by them as of this date.
7. INDEMNIFICATION
7.1. Indemnification by the Sellers. Subject to the provisions of this 7 Sellers
and JADI, jointly and severally, agree to pay and indemnify fully, hold harmless
and defend Mobitec AB and the Purchaser and its directors, officers, employees,
shareholders, members, partners, agents and representatives and their
Affiliates, and their respective successors and assigns (each a “Purchaser
Indemnified Party”) 50% (fifty per cent) from and against any and all Losses
sustained or incurred by such Purchaser Indemnified Party, arising out of,
relating to or based upon (i) any inaccuracy or breach of any representation or
warranty of Sellers and JADI contained in 4 of this Agreement, and (ii) any and
all Losses of any nature, including, but not limited to the ones of a civil,
labor, tax, social security, environmental, criminal, financial or accounting
nature, arising from the conduct of the Sellers and JADI at any time prior to
the Closing Date; (iii) any breach of any covenant or agreement made by the
Sellers or JADI in this Agreement or in any other instrument delivered pursuant
to this Agreement; or (iv) any corporate reorganization to be conducted by the
Sellers in JADI prior to the Closing Date.
7.2. With respect to any Loss sustained or incurred under the preceding clause
the Loss must be resulting from an Action or Proceeding has been effectively
sustained or incurred by the Purchaser Indemnified Party by means of (i) a
non-appealable court decision; ii) an agreement between the Parties; (iii) a
settlement of the Proceeding. A Loss shall be considered incurred by an
Indemnified Party at the moment that the Indemnified Party disburses funds or
transfers an economic value (under payment in cash, assignment,

48



--------------------------------------------------------------------------------



 



release, assumption, set-off or under any other form) to pay, settle, liquidate,
extinguish, resolve or under any other form to solve the act or fact that
resulted in the Loss.
7.3. The following matters shall not be subject to indemnification by the
Sellers to the Purchaser: (i) expenses incurred with the products warranty in
the monthly amount of US$ 7,500.00; (ii) indemnification that becomes due (if
applicable) to blackbox interface contained in transit vehicles of the brand
Volvo in Goiania (Volvo Blackbox) up to the amount of US$ 15,000.00 and problems
with products that uses the components Green Led.
7.4. Indemnification by the Purchaser. . Subject to the provisions of this 7 the
Purchaser agrees to pay and indemnify fully, hold harmless and defend the
Sellers, and their respective successors and assigns (each a “Seller Indemnified
Party”) from and against any and all Losses sustained or incurred by such Seller
Indemnified Party, arising out of, relating to or based upon any inaccuracy or
breach of any representation or warranty of the Purchaser contained in 5 of this
Agreement.
7.5. For purposes of 7, all Losses shall be computed net of (i) the net
reduction in Taxes realized by the Sellers or Purchaser Indemnified Party as a
result of such Losses (but computing also the Taxes levied on the indemnity
payable hereunder with respect to such Losses), (ii) any amounts recovered by
the Sellers or Purchaser Indemnified Party from third parties as compensation,
whether in whole or in part, for the relevant Loss, and (iii) insurance proceeds
received by the Sellers or Purchaser Indemnified Party in respect of the
relevant Loss.
7.6. Exclusions. Neither Purchaser nor Sellers shall be liable to Sellers or
Purchaser, as the case may be, in respect of any Losses to the extent that such
Losses

49



--------------------------------------------------------------------------------



 



relate to any Liability or obligation:

(i)   resulting from fraud, gross negligence, bad faith or willful misconduct of
the Party (either Purchaser or Sellers) seeking such indemnification; or   (ii)
  that would not have arisen but for a change in Law made after Closing Date.  
7.6.1.   Further, the Parties agree that the Sellers shall not be liable to the
Purchaser for any Loss that be incurred exclusively due to applicable Law, which
demand results from an act practiced after the date of this Agreement, in
relation to fines due as a result of FGTS due from termination of labor
agreements and indemnification due as a result of termination of commercial
representatives agreements.

7.7. Survival. Notwithstanding any investigation conducted or notice or
knowledge obtained by or on behalf of any Party, none of the covenants,
agreements, representations or warranties set forth in this Agreement shall
survive the Closing Date; provided, provided, that, (a) the representations and
warranties shall survive and remain in full force and effect for a period of
five (5) years following the Closing Date, and (b) each covenant and agreement
contained in this Agreement that by its terms requires performance after the
Closing Date shall survive and remain in full force and effect until such
covenant or agreement is performed.
7.8. Notice; Payment of Losses; Defense of Claims. For purposes of this
Section 7.8, the term “Indemnifying Party” shall include any Seller with respect
to matters arising under Section 7.1 or Purchaser with respect to matters
arising under Section 7.4, and the term “Indemnified Party” shall include any
Purchaser Indemnified Party with respect to matters arising under Section 7.1 or
any Sellers Indemnified Party with respect to matters arising

50



--------------------------------------------------------------------------------



 



under Section 7.4.

(a)   In the event that (i) any Action or Proceeding is asserted or instituted
by any Person other than a Party or its Affiliates that could give rise to
Losses for which an Indemnified Party intends to seek indemnification from an
Indemnifying Party hereunder (such Proceeding, a “Third Party Claim”) or
(ii) any Indemnified Party hereunder intends to make a claim to be indemnified
by any Indemnifying Party hereunder that does not involve a Third Party Claim,
the Indemnified Party shall promptly (and, in the case of a Third Party Claim,
within such period of time after receiving written notice of such Third Party
Claim that would, in accordance with applicable Law, enable the Indemnifying
Party to answer or challenge such Third Party Claim in a timely fashion), send
to the Indemnifying Party a written notice specifying in reasonable detail the
amount, nature and source of the claim and the amount or estimated amount (which
estimate shall not be conclusive of the final amount of such claim and demand),
and including therewith copies of any notices or other documents received from
third parties with respect to such claim (“Claim Notice”); provided, however,
that failure to give such notice shall not limit the right of an Indemnified
Party to recover indemnity or reimbursement except to the extent that the
Indemnifying Party suffers any material damages as a result of such failure. The
Indemnified Party shall also provide the Indemnifying Party with such further
information concerning any such claims as the Indemnifying Party may reasonably
request by written notice.

51



--------------------------------------------------------------------------------



 



(b)   Upon becoming aware of a Claim Notice for indemnification or
reimbursement, the Indemnifying Party shall, by written notice to the
Indemnified Party, either (i) concede or deny liability for the claim in whole
or in part, or (ii) in the case of a Third Party Claim, advise that the matters
set forth in the notice are, or will be, subject to contest or legal proceedings
not yet finally resolved. If the Indemnifying Party concedes liability in whole
or in part, the Indemnifying Party shall, within a period of twenty (20) days of
such concession, pay the amount of the claim to the Indemnified Party to the
extent of the liability confessed. Any such payment shall be made in immediately
available funds equal to the amount of such claim so payable. If the
Indemnifying Party denies liability in whole or in part or advises that the
matters set forth in the notice are, or will be, subject to contest or legal
proceedings not yet finally resolved, then the Indemnifying Party shall make no
payment (except for the amount of any conceded liability payable as set forth
above) until a final resolution of the matter is obtained in accordance with
this Agreement.

(c)   In the case of any Third Party Claim, if within a period of twenty
(20) days after receiving the notice described in the preceding paragraph
(a) the Indemnifying Party (i) gives written notice to the Indemnified Party
stating that it would be liable under the provisions hereof for indemnity in the
amount of such claim if such claim were valid and that it disputes and intends
to defend against such claim, liability or expense at its own cost and expense
and (ii) provides reasonable assurance and security to such

52



--------------------------------------------------------------------------------



 



    Indemnified Party that such indemnification will be paid fully and promptly
if required and such Indemnified Party will not incur cost or expense during the
proceeding, then counsel for the defense shall be selected by the Indemnifying
Party (subject to the consent of all Indemnified Parties which consent shall not
be unreasonably withheld) and all Indemnifying Parties shall not be required to
make any payment with respect to such claim, liability or expense as long as the
Indemnifying Party or Parties are conducting a good faith and diligent defense
at their own expense; provided, however, that the assumption of defense of any
such matters by the Indemnifying Party or Parties shall relate solely to the
claim, liability or expense that is subject or potentially subject to
indemnification.

7.9. If the Indemnifying Party or Parties assume such defense in accordance with
the preceding clause, they shall have the right, with the consent of such
Indemnified Party or Parties, which consent shall not be unreasonably withheld,
to settle all indemnifiable matters related to Third Party Claims parties which
are susceptible to being settled provided the Indemnifying Party or Parties’
obligation to indemnify such Indemnified Party or Parties therefore will be
fully satisfied by payment of money by the Indemnifying Party pursuant to a
settlement which includes a complete release of such Indemnified Party or
Parties. The Indemnifying Party or Parties shall keep such Indemnified Party or
Parties apprised of the status of the claim, liability or expense and any
resulting suit, proceeding or enforcement action, shall furnish such Indemnified
Party or Parties with all documents and information that such Indemnified Party
or Parties shall reasonably request and shall consult with such Indemnified
Party or Parties prior to acting on major matters, including settlement
discussions.

53



--------------------------------------------------------------------------------



 



7.10. Notwithstanding anything herein stated, such Indemnified Party or Parties
shall at all times have the right to fully participate in such defense at its
own expense directly or through counsel; provided, however, if the named parties
to the action or proceeding include both the Indemnifying Party or Parties and
the Indemnified Party or Parties and representation of both parties by the same
counsel would be inappropriate under applicable standards of professional
conduct, the reasonable expense of separate counsel for such Indemnified Party
or Parties shall be paid by the Indemnifying Party or Parties. If no such notice
of intent to dispute and defend is given by the Indemnifying Party or Parties,
or if such diligent good faith defense is not being or ceases to be conducted,
such Indemnified Party or Parties shall, at the expense of the Indemnifying
Party or Parties, undertake the defense of (with counsel selected by such
Indemnified Party or Parties), and shall have the right to compromise or settle,
such claim, liability or expense. If such claim, liability or expense is one
that by its nature cannot be defended solely by the Indemnifying Party or
Parties, then such Indemnified Party or Parties shall make available all
information and assistance that the Indemnifying Party or Parties may reasonably
request and shall cooperate with the Indemnifying Party or Parties in such
defense.

7.10.1.   In the event of Third Party Claims in an aggregate amount as set forth
in the Claim Notice greater than US$ 75,000.00 (seventy five thousand United
States of America dollars) arise between the Closing and the Settlement Date,
the Purchaser may chose to hold back any of the installments not yet paid in
order to guarantee the full amount of such Third Party Claims. The Parties agree
and acknowledge that once this limit is passed, the Purchaser may withhold the
full and aggregate amount of the amounts provided in

54



--------------------------------------------------------------------------------



 



    the Third Party Claims and not only the amount that passes the limit. In the
event a Third Party Claim reaches an unappealable decision or is settled, the
amount held back shall either be used to pay or reimburse the Indemnified Party.
In the event the unappealable decision or settlement agreement that results in a
payment to the Sellers or to the Company, as the case may be, the amount held
back to guarantee the amount of such Third Party Claim shall be released to the
Sellers, on a pro rata basis in accordance with the Quotas owned by the Sellers
on Schedule 2.1, within five (5) Business Days from the date of the publication
of the unappealable decision or settlement, duly adjusted by the applicable
interest. Notwithstanding the above, the full amount held back by the Purchaser,
after taking into account any payments made in relation to the Third Party
Claims or amounts released to the Sellers, as per the provisions of this
Article, shall be released by the Purchaser to the Sellers on the second
Business Day after the period of 5 years counted from Effective Date.

8. NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY PROVISIONS
8.1. Without prejudice to the provisions of the Management Agreement and
Services and Non-Compete Agreement, the Sellers and JADI, jointly and severally,
hereby undertake to refrain from, whether alone or through any person or entity
or jointly with any other person, firm or company and whether as a partner or
shareholder, director, officer, agent, manager or employee of, or partner in any
person, firm or company, doing any of the following:

(i)   With due regard to Section 8.1.1, directly or

55



--------------------------------------------------------------------------------



 



    indirectly, carry out or otherwise support, engage or have interests in
rendering services, manufacture and / or development of (a) passenger
information for use both on-board and off-board transit vehicles;
(b) destination signs and transit passenger information display systems product
lines; (c) destination signs and transit passenger information display systems;
(d) stationary signs off-vehicle and infotainment screens on transit vehicles;
(e) light issuing elements (LED), specifically for the use in transit vehicles,
with flip-dot elements, products and technology as well as future technology
generations of same; and (f) other products manufactured by Mobitec AB and its
Affiliates such as Passenger Counting, Vehicle Locating, including fleet
management (“AVL”) and Video Surveillance (“Security”), exclusively in relation
to sales, services and marketing;

(ii)   directly or indirectly, employ, solicit, try to solicit, endeavor to
entice away from or discourage from any person being employed by the Company;

(iii)   disclosing, informing or making comments, in any manner whatsoever, on
any and all information, records, studies, data, designs, drawings, trademarks,
industrial models, inventions, of which the Sellers are aware, direct or
indirectly, in their present capacity of quotaholders and /or administrators of
the Company or by reason of the services provided to the Company after the
Closing Date, and to keep any internal matters of the Company and all issues of
which he may become aware on providing their services strictly confidential.
This confidentiality obligation also includes not only such matters as are
inherent in the

56



--------------------------------------------------------------------------------



 



  operation and business of the Company, but also those to which they had access
or become aware of by any reason of the works or activities carried out by the
Company, including their clients, except if such confidential information is
used for activities that do not compete with this Company according to this
Section or in case that such information has already being used by Sellers or
JADI.

8.1.1.   Exclusion to Non-Compete. The following shall be excluded from the
non-compete provisions: (i) manufacturing and development by JADI of the
products mentioned in Section 8.1 (i) (f) above; (ii) Transit Vehicle lighting
and Multiplex Systems; (iii) use of LED devices in other applications not
mentioned herein.

8.1.2.   Furthermore, the Parties undertake to keep confidential all information
relating to the negotiation and this Agreement. This undertaking shall not apply
if: (i) such information becomes generally available to the public; (ii) such
information was available to a third party on a non-confidential basis from a
source (other than any of the Parties,) that is not and was not prohibited from
disclosing such information to such third party by a contractual, legal or
fiduciary obligation; or (iii) a Party must disclose confidential information at
the request of a judiciary or fiscal authority in a tribunal to protect its
rights. Provided that, however, in case specified in item (iii) above, the Party
that become obliged to disclose such information shall deliver to the other
Party an previous and immediate written notice, including the disclosed
information to the other in a manner that such Party may take all necessary
preparations in the defense of its interests.

57



--------------------------------------------------------------------------------



 



8.1.3.   In any event, such Party shall only disclose as much information as
legally required and shall inform the other Parties about such event within one
(1) Business Day of its occurrence, in a manner that the Parties may take
measures as may be appropriate to avoid such disclosure or minimize its effects,
disclosing only that portion of the confidential information that is legally
required, as per counseling of its respective attorneys.

8.2. The Non-Competition, Non-Solicitation and Confidentiality undertakings
under this Article are valid during the terms of this Agreement, the ancillary
agreements executed pursuant to this Agreement and for an additional period of 3
(three) years after the later of the date on which any of the Sellers cease to
be an officer, employee or consultant of the Company and the Settlement Date.
8.3. The Parties hereby agree and acknowledge that the Acquisition Price
includes the consideration for the non-competition undertakings.
9. FURTHER COVENANTS
9.1. Key Employees. The Parties shall, to the extent possible and provided no
liability is created to the Sellers as a result of inuring such employees,
encourage all key employees to enter into amendments to their current employment
contracts for a period of at least two (2) years so that they include, as the
case may be, appropriate non-competition, confidentiality, and non-solicitation
clauses, covering both the time during which they are employees of the Company
and a period of two (2) years after they are no longer employees of the Company.
9.2. Efforts; Further Assurances. Without prejudicing any of its rights under
the Agreement, each of the Parties shall use commercially reasonable efforts to
take, or cause to be taken, all appropriate action, and

58



--------------------------------------------------------------------------------



 



do, or cause to be done, all things necessary, proper or advisable under
applicable laws or otherwise to consummate and make effective the transactions
contemplated by this Agreement as promptly as practicable, and cooperate with
each other to do so.
9.3. Public Announcements and Other Disclosures. Except as is in the reasonable
judgment of the respective Parties’ counsel required by applicable law or as
otherwise provided herein, the Parties shall not make any public announcement or
other disclosure (including any disclosure to a customer or industry
participant) or take any corporate or shareholder/quotaholder action that is
reasonably likely to require any such announcement or disclosure in respect of
this Agreement or the transactions contemplated hereby, without the prior
written consent of each of the other Parties, which consent shall not be
unreasonably withheld. The Parties shall in good faith review and agree on the
terms of separate press releases to be issued at the time of execution hereof.
10. RIGHT OF FIRST OFFER OR FIRST REFUSAL FOR ACQUISITION OF JADI
10.1. Right of First Offer or First Refusal. Subject to the provisions of this
Agreement, the Purchaser or any of its Affiliates shall have the right of first
offer and first refusal for the acquisition of the quotas representing the
corporate capital of JADI, which is currently held by Sellers. Should any of the
Sellers intend to sell and transfer its quotas held in JADI to a third party,
the Purchaser shall have the right of first offer and first refusal in the
acquisition of all of the outstanding quotas of JADI held by the Sellers, at the
same price and under the same business conditions as offered to such third
party, in accordance with the procedure set forth below (“Right of First Offer
or First Refusal”).

59



--------------------------------------------------------------------------------



 



10.2. Right of First Offer or First Refusal Procedure. Should any of the Sellers
intend to sell and transfer all or any portion of its quotas in JADI, the such
Seller, together with the other Seller (“Offering Sellers”) must send to the
Purchaser a written notice (“Offer Notice”), mandatorily specifying:

(a)   the total number of the quotas they hold in JADI, representing the total
corporate capital of JADI (“Offered Quotas”);   (b)   the terms, price and
update criteria, if any, and the other conditions, including the payment
conditions;   (c)   should there be an interested party, the name and
identification of the interested third party, its main activity and, if a
corporate legal entity, its quotaholders or shareholders, indicating, where
possible, its ultimate controlling structure; and   (d)   should there be an
interested party, a copy of the proposal submitted by it. It shall not be a
requirement to trigger this pro’cedure that there actually be an interested
third party, and a Seller may trigger this procedure based solely on its intent
to transfer.

10.2.1.   If the Purchaser is intending to exercise its Right of First Offer or
First Refusal it shall notify the Offering Sellers, within 90 (ninety) days as
from the date of receipt of the Offer Notice (“Period for Exercising the Right
of First Offer or Refusal”).

10.2.2.   Once the Purchaser has exercised the Right of First Offer or First
Refusal, the sale and transfer of the Offered Quotas shall be carried out within
30 (thirty) days following the expiration of the Period for Exercising the

60



--------------------------------------------------------------------------------



 



    Right of First Offer or Refusal.

10.2.3.   In any case, the Purchaser has the Right of First Offer or First
Refusal to acquire all and not less than all of the Offered Quotas.

10.2.4. It is hereby agreed that the failure of the Purchaser to express its
intentions to any of the Sellers regarding the offer presented in the Offer
Notice during the Period for Exercising the Right of First Offer or First
Refusal, shall be deemed a waiver of the exercise of the Right of First Offer or
First Refusal.

10.2.5.   Once the Offered Quotas have been offered to the Purchaser and the
Purchaser decides not to exercise such Right of First Offer or First Refusal
with respect to the whole of the Offered Quotas, the Offering Sellers may only
sell the Offered Quotas to third parties, provided (i) the terms and conditions
are identical to those offered to the Purchaser and (ii) that the transaction is
carried out within ninety (90) days after the Offering Sellers became free to
sell and transfer the Offered Quotas. In case the sale and transfer of the
Offered Quotas is not concluded by the Offering Sellers within the 90
(ninety) days referred to in this Section, then the above procedure for exercise
of the Right of First Offer or First Refusal shall be reinitiated.

10.3. Any modification in the quota sale and transfer conditions (combining
price and other terms) stated in the Offer Notice during the period between the
offer to the Purchaser and the effective completion of the sale and transfer to
any third party, shall constitute a new and separate sale and transfer of the
quotas, subject to a new Offer Notice and subsequent steps, as set forth in this
10.

61



--------------------------------------------------------------------------------



 



11. NOTICES
11.1. Except as otherwise agreed between the Parties, all notices, requests,
demands, approvals, waivers and other communications required or permitted under
this Agreement shall be in writing and in Portuguese.

11.1.1.   Notice shall be deemed to have been received by a Party when:
(i) delivered by registered mail or equivalent postal delivery, unless actually
received earlier, on the fifth (5th) Business Day after posting; (ii) delivered
by hand, on the day of delivery; (iii) delivered by fax or e-mail, on the day of
receipt by the sender of a written confirmation of receipt by the recipient
(excluding automatically generated receipt messages).

11.1.2.   All such notices and communications shall be addressed as set out
below or to such other addresses as may be given by written notice in accordance
with this Article.

If to Purchaser:
c/o Mobitec AB (publ).
Attention: David L. Turney
Chairman, CEO and President of
DRI Corporation (NASDAQ: TBUS)
Parent Company of Industry Leading Digital
Recorders, Mobitec and TwinVision
Stone Tower
13760 Noel Road, Suíte 830
Dallas, Texas
Zip Code 75240, Dallas
United States of America
Phone No. 00 01 214 378-8992
Fax No. 00 01 214 378-8437
E-mail: DavidLTurney@digrec.com
Attention: Oliver Wels
Vice President DRI — Chief Operating Officer —
Mobitec Group
Mobitec AB
A DRI Corporation (NASDAQ:TBUS)

62



--------------------------------------------------------------------------------



 



Ölltorps Industriomrade, Box 97
SE-524 21 Herrljunga
Mobitec GmbH office
Nobelstrasse 22
D-76275 Ettlingen
Phone: +49 (0) 72 43 / 7 61 75-11
Fax: +49 (0) 72 43 / 7 61 75-18
E-Mail: oliver.wels@mobitec.eu
With a copy to:
Gray, Layton, Kersh, Solomon,
   Furr & Smith, P.A.
Attention : David M. Furr
516 S. New Hope Road
Post Office Box 2636
Gastonia, NC 28053-2636
+704-865-4400 (phone)
+704-866-8010 (fax)
Barbosa, Mussnich & Aragão Advogados
Attention : Plinio Simões Barbosa / Henrique de Faria Martins
Avenida Juscelino Kubitschek, nº. 1455, 10th floor – São Paulo / SP
Zip Code 04543-011
Brazil
Phone No. 00 55 11 2179 — 4632
Fax No. 00 55 11 2179-4603
E-mail: psb@bmalaw.com.br / hfs@bmalaw.com.br
If to Sellers:
Roberto and Lorena Demore
Rua Antonio Prado, 10, apt. 701, Bairro Exposição,
Zip Code 95080-140 Caxias do Sul, State of Rio Grande do Sul
Brazil
Phone No. + 55 54 3534-8427
If to JADI:
JADI Itinerários Eletrônicos Ltda.
Attention: Roberto Juventino Demore
Rua João da Costa, 570, São Caetano
Zip Code 95095-270, Caxias do Sul, Rio Grande do Sul
Brazil
Phone No. + 55 54 3209-8543
With a copy to:
Zulmar Neves Advocacia

63



--------------------------------------------------------------------------------



 



Attention: Zulmar Neves / Simone Baguinski
Rua Os 18 do Forte, no. 1110 – 7th floor
Zip Code 95020-472, Caxias do Sul, State of Rio Grande do Sul.
Brazil
Phone No. 55 54 3025.3022
E-mail; zulmarnevescx@zulmarneves.adv.br / zulmarnevespoa@zulmarneves.adv.br

11.1.3.   Notwithstanding anything to the contrary provided in this Agreement, a
written notice or other communication actually received by any of the Parties
(and for which written receipt has been obtained) shall be adequate written
notice or communication to it notwithstanding that the notice was not sent to or
delivered at its chosen address.

12. GENERAL PROVISIONS
12.1. Irrevocability and Amendment. This Agreement is irrevocable and binds the
Parties and their heirs and successors of any nature. This Agreement may be
amended only by written instrument, duly executed by all the Parties
12.2. Tolerance and Waivers. Tolerance by any of the Parties as to delay in
performance, non-performance or inexact performance of any of the provisions of
this Agreement shall not be construed or interpreted to be a waiver of any right
of such Party, shall not adversely affect its right to demand performance of the
relevant obligation, and shall not constitute novation.
12.3. Assignment. Other than assignment or transfers from the Purchaser to its
Affiliates (in which case the assigning Party shall provide to the other Parties
written evidence of such relation), this Agreement and/or the rights and
obligations hereunder may not be assigned and/or transferred in whole or in part
by any of the Parties without the express prior written consent of the other
Parties.
12.4. Final Understanding. This Agreement constitutes the entire agreement and
final

64



--------------------------------------------------------------------------------



 



understanding among the Parties with regard to the matters dealt with herein,
replacing and prevailing over all prior agreements, understandings and
declarations, whether written or oral.
12.5. Late Payments. Except if otherwise provided in this Agreement, if any
payment that is required to be made under this Agreement is not made when due,
the amount due shall bear late payment interest at the SELIC rate.
12.6. Expenses. Except as otherwise expressly provided herein, all costs and
expenses (including all legal and accounting fees) relating to this Agreement,
the negotiations preceding this Agreement and the transaction contemplated by
this Agreement shall be paid by the Party incurring such costs and expenses.
12.7. Tax Liability. Each of the Parties assumes liability for the full and
timely payment of any and all Taxes that now apply or may apply in future in
connection with performance of its respective obligations under this Agreement,
which such Party has or will have the obligation to pay as taxpayer under the
relevant legislation.
12.8. Schedules. The Schedules to this Agreement constitute an integral and
inseparable part hereof for all legal purposes and effects, and shall direct and
guide any discrepancies, questions or conflicts that may arise or exist in
connection with this Agreement, whether in the context of arbitration or in the
context of amicable discussion.
12.9. Severability. The nullity or inefficacity of any of the provisions in this
Agreement shall not adversely affect the validity and efficacy of the other
Sections, which shall be complied with in full, and the Parties hereby agree to
use their commercially reasonable efforts to attain, through valid means, the
same effects as any provision that may be annulled or become ineffective.
12.10. Specific Performance. Without prejudice to

65



--------------------------------------------------------------------------------



 



any other remedies provided for in this Agreement or in other instruments
entered into by the Parties, the obligations under this Agreement are subject to
specific performance, it being acknowledged and agreed that the payment of
damages would not constitute adequate reparation of injury to the Parties’
rights.
12.11. Time Periods. All time periods established in this Agreement shall be
counted in the manner set forth in article 184 of the Brazilian Code of Civil
Procedure, by excluding the first day of the period and including the last day.
All time periods set forth in this Agreement that end on Saturdays, Sundays or
holidays in Brazil shall automatically be extended to the next following
business day.
12.12. Third Party Beneficiaries. This Agreement shall be binding upon and inure
solely to the benefit of each Party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer any other individual,
partnership, firm, corporation, limited liability company, association, trust,
unincorporated organization or other entity any legal or equitable right,
benefit or remedy of any nature whatsoever.
12.13. Governing Law and Disputes. This Agreement shall be governed by and
construed in accordance with the laws of Brazil.
12.14. Language. This Agreement shall be executed in both the English and
Portuguese languages. In case of conflict between both versions, the Portuguese
version shall prevail.
12.15. Intervening Party. JADI signs this Agreement in the capacity of guarantor
of the Sellers being jointly and severally responsible for any and all
obligations assumed by the Sellers under this Agreement and any other agreement
mentioned herein, including, without, limitation, the obligation of the transfer
of the Quotas and the fulfillment of any and all of the acts necessary to be
done or executed by the Sellers in order to complete the transfer of the Quotas,
renouncing any

66



--------------------------------------------------------------------------------



 



and all benefits that JADI may have specially the benefits of order, division
and enforceability established under Brazilian Law.
13. RESOLUTION OF DISPUTES (ARBITRATION)
13.1. Arbitration. In case of any disagreement arising out of or related to this
Agreement, the Parties shall make their best efforts to settle such disputes
amicably. Should an amicable settlement not be reached within a period of 30
(thirty) days from the voluntary initiation of the attempt at amicable
settlement, by exchange of e-mail messages, letters or faxes, or by holding
meetings on the matter under dispute, the conflict shall be settled by
arbitration pursuant to this Section.

13.1.1.   Other than enforcement of arbitration decisions and obligations to pay
certain and liquid amounts, which may be enforced through judicial execution
proceedings, all disputes arising out of or related to this Agreement,
including, without limitation, disputes as to its validity, efficacy, breach,
interpretation, termination, rescission and consequences thereof, shall be
resolved by arbitration on the following terms and conditions.   13.1.2.   The
dispute shall be submitted to the Centro de Arbitragem da AMCHAM (Arbitration
Center of the American Chamber of Commerce), in accordance with its rules
(“Rules”) in effect on the date on which the application to commence arbitration
proceedings is filed. The arbitration proceedings shall be conducted in
Portuguese, and translated into English should the Party deem translation to be
necessary.   13.1.3.   The arbitral decision shall be final and unappealable and
shall be binding on the Parties, which hereby agree to comply with it

67



--------------------------------------------------------------------------------



 



    voluntarily.

13.1.4.   The arbitration shall be conducted in the City of São Paulo, State of
São Paulo, Brazil, and the arbitrators shall be prohibited for deciding the
arbitration on the basis of equity.   13.1.5.   The Arbitration Panel shall be
composed of three members, called arbitrators, who shall be appointed by each
side (Claimants and Respondents) according to the following procedure: the
Parties hereto deciding to call arbitration (Claimants) shall notify the other
Parties (Respondents) giving detailed reason for the installation of the
arbitration and appointing their arbitrator, jointly. The Respondents, jointly,
shall appoint the second arbitrator within ten (10) days after receipt of said
notification and the two arbitrators shall appoint a third arbitrator, who shall
act as the Chairman of the Arbitration Panel. If either side fails to make such
appointment within ten (10) days, then the President of the AMCHAM shall appoint
that arbitrator.   13.1.6.   The arbitration shall proceed even in the event any
of the Parties fails to appear.   13.1.7.   Unless the arbitration decision
otherwise determines, the expenses of the arbitration shall be divided equally
among the Parties involved in the proceeding, with the exception of the
individual expenses incurred by each Party with respect to the conduct of the
proceedings, including, without limitation, attorneys’ fees.   13.1.8.   Each
Party retains the right to apply to a competent court for urgent interim or
provisional relief, prior to the constitution of the Arbitration Panel, without
such application being interpreted as a waiver of arbitration. In the event of
an application for urgent interim or provisional relief, the

68



--------------------------------------------------------------------------------



 



    AMCHAM shall immediately be informed as to whether the relief applied for
has been obtained. For the purposes of obtaining urgent interim or provisional
relief pursuant to this Section, the Parties elect the central courts of the
City of São Paulo, State of São Paulo, to the exclusion of all other courts,
however privileged they may be. Once the Arbitration Panel has been constituted,
the Parties shall apply to the panel for such relief.

13.1.9.   The Parties hereby agree that the arbitration proceedings shall be
kept confidential, and the elements thereof (including, without limitation, the
Parties’ claims, evidence, expert reports and other information and documents
presented by third Parties, and all other documents presented or exchanged in
the course of the arbitration proceedings) may be disclosed only to the
Arbitration Panel, the Parties, their counsel and any other person necessary to
the conduct of the arbitration proceedings, unless such disclosure is required
in order to comply with the obligations imposed by law or by any competent
authority.

13.1.10.   In case this Agreement or any part of it is assigned or transferred
to a third party, such third party shall automatically be bound by the
provisions of this arbitration clause.

69



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement or caused
this Agreement to be executed by their legal representatives duly authorized as
of the date first written above in 4 copies, in the presence of two
(2) witnesses.
São Paulo, July 22, 2009
Parties:
     Comprador / Purchaser

         
   /s/ Marcelo Duarte
   

MOBITEC EMPREENDIMENTOS E PARTICIPAÇÕES LTDA.
Por/By: Marcelo Duarte
Cargo/Office: Administrador/ Administrator
     Vendedores / Sellers

         
   /s/ Roberto Juventino Demore
     /s/ Lorena Giusti Demore  
 
     
          ROBERTO JUVENTINO DEMORE
            LORENA GIUSTI DEMORE

     Partes Intervenientes:

         
/s/ Roberto Juventino Demore
  /s/ Lorena Giusti Demore    

JADI ITINERÁRIOS ELETRÔNICOS LTDA.
Por/By: Roberto Juventino Demore
Lorena Giusti Demore
Cargo/Office: Sócios Administradores / Partners and officers

                   /s/ Roberto Juventino Demore

 
   

MOBITEC BRASIL LTDA.
Por/By: Roberto Juventino Demore
Cargo/Office: Administrador / Administrator

                   /s/ Oliver Andreas Wels

 
   

MOBITEC AB (publ)
Por/By: Oliver Andreas Wels
Cargo/Office: Managing Director / Diretor Administrativo
     Testemunhas/Witnesses:

                 
 
 
 
Nome:      
 
Nome:    
 
  RG:       RG:    
 
  CPF       CPF    

70



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES1

     
Schedule 2.1.1
  Form of Amendment to Articles of Association of Association of Mobitec Brasil
Ltda., to be executed by and between Mobitec Empreendimientos e Participações
Ltda., as Purchaser, and Roberto Juventino Demore and Lorena Giusti Demore, as
Sellers.
 
   
Schedule 2.5
  Form of Promissory Note to be issued by Mobitec Empreendimientos e
Participações Ltda., as Maker, and Mobitec AB, as guarantor, to Roberto
Juventino Demore and Lorena Giusti Demore, as Sellers, in the principal amount
of US$1,000,000.
 
   
Schedule 2.6
  Form of Promissory Note to be issued by Mobitec AB to Roberto Juventino Demore
and Lorena Giusti Demore, as Sellers, in the principal amount of US$1,950,000.
 
   
Schedule 2.7(b)
  Form of Power of Attorney to be granted by Roberto Juventino Demore and Lorena
Giusti Demore, as Sellers, to Mobitec Empreendimientos e Participações Ltda., as
Purchaser.
 
   
Schedule 2.7(e)
  Form of Services and Non-Compete Agreement, by and between Mobitec
Empreendimientos e Participações Ltda. and a company held by Roberto Juventino
Demore.
 
   
Schedule 2.7(f)
  Form of Preferred Supply Agreement, by and among Mobitec Empreendimientos e
Participações Ltda., Roberto Juventino Demore and Lorena Giusti Demore, as
Sellers, and Jadi Itenerários Electrônicos Ltda.
 
   
Schedule 2.7(g)
  Form of Termination of Quotaholders’ Agreement.
 
   
Schedule 2.8(c)
  Form of Sellers’ Closing Certificate; Form of Closing Certificate of Jadi
Itenerários Electrônicos Ltda.
 
   
Schedule 2.10
  Form of Power of Attorney to be granted by Mobitec Empreendimientos e
Participações Ltda., as Purchaser, to Roberto Juventino Demore and Lorena Giusti
Demore, as Sellers,

 

1   The registrant hereby agrees to furnish supplementally a copy of any omitted
schedule(s) to the Quota Purchase Agreement to the Securities and Exchange
Commission upon request.

71



--------------------------------------------------------------------------------



 



     
Schedule 4.4.1
  Consolidated Financial Statements of Mobitec Brasil Ltda. for financial year
ended December 31, 2008.
 
   
Schedule 4.4.2
  Closing Balance Sheet of Mobitec Brasil Ltda. as of June 30, 2009.
 
   
Schedule 4.6.1
  Properties and Assets Owned or Leased by Mobitec Brasil Ltda.
 
   
Schedule 4.7
  Leases
 
   
Schedule 4.10.1
  Intellectual Property
 
   
Schedule 4.17
  Bank Accounts and Authorized Signatories
 
   
Schedule 4.18
  Names and respective powers of attorneys-in-fact of Mobitec Brasil Ltda.
 
   
Schedule 4.19
  Current Employees
 
   
Schedule 6.1
  Guarantees, Endorsements and/or Surety in favor of Mobitec Brasil Ltda. to be
substituted by Mobitec Empreendimientos e Participações Ltda.

72